DETAILED ACTION
This action is in response to the amendments filed on February 11th, 2021. A summary of this action:
Claims 1-27 and 40 have been presented for examination.
Claims 1, 10, 14, 23, 27, 40 have been amended
Claim 1-5, 10, 14-18, 23, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003
Claim 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003 and in further view of Quirk et al., “Semiconductor Manufacturing Technology”, Chapter 10, “Oxidation”, 2001, PowerPoint. 
Claim 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003 and in further view of Poncet, “Finite-Element Simulation of Local Oxidation of Silicon”, 1985. 
The Examiner notes that there was a typographical error claim numbering for this rejection – claim 20 is rejected by this combination, whereas claim 14 is rejected under the combination above. The Examiner has remedied the typographical error, and notes that as per the non-final rejection, pages 62-64, the claim limitations rejected were the limitations of claim 20, not claim 14, i.e. this is not a new grounds of rejection, but merely the Examiner correcting a typographical error
Claim 8-9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003 in view of Hoffman et al., “On 2D/3D Numerical Oxidation Modeling: Calibration and Investigation of Silicon Crystal Orientation Effect on Stresses in Shallow Trench Isolations”, 2000 and in further view of Simonka et al., “Three-Dimensional Growth Rate Modeling and Simulation of Silicon Carbide Thermal Oxidation”, Oct. 2016
Claim 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003 and in further view of Rueda et al., “MODELING OF MECHANICAL STRESS IN SILICON ISOLATION TECHNOLOGY AND ITS INFLUENCE ON DEVICE CHARACTERISTICS”, 1999, PhD dissertation at the University of Florida 
Claim 12, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003 and in further view of Hoffman et al., “On 2D/3D Numerical Oxidation Modeling: Calibration and Investigation of Silicon Crystal Orientation Effect on Stresses in Shallow Trench Isolations”, 2000.
Claim 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003 and in further view of Gencer et al., “Fin Bending due to Stress and its Simulation”, 2013. 
This action is made Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the § 112(f) invocation and corresponding § 112(b) Rejection
WITHDRAWN. 

Regarding the § 103 Rejection
	The rejection is MAINTAINED.
	The applicant’s amendments and supporting arguments are not persuasive. 
	The Examiner has clarified the rejection below for the amended subject matter. 

The applicant submits (Remarks, page 12):

In particular, claim 1 recites "the device including one or more three-dimensional structures having starting surfaces and a starting surface material" and "a three-dimensional model of the structures prior to the oxidation process", while in contrast, a 2D model in Senez does not have "starting surfaces" of 3D structures as in a three-dimensional model....
	The applicant’s amendments and supporting arguments are not persuasive. 
	The core of the applicant’s argument is that Senez is using a 2D model, whereas the claimed invention is using a 3D model.
	See the non-final rejection, at least page 23, which cites Senez page 720 col. 2 ¶ 2 “the proposed approach is a realistic basis for the development of 3D codes”.
	While Senez is using a 2D model, Senez teaches applying the techniques for “3D codes”, i.e. it would have been obvious from Senez to apply the technique used for 3D models. Senez clearly and explicitly states this.

	In other words, Senez makes it explicitly obvious to a person of ordinary skill to use the technique disclosed for “3-D codes”, i.e. 3D models such as in 3D process simulators.
	To be clear: Senez as relied upon clearly provides an explicit “teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143) for taking the 2D technique of Senez and using it for 3D models/structures – “i.e., it would have been obvious to apply the method of Senez to 3D structures/models” (non-final rejection, page 23). One of ordinary skill need not look past the Senez reference itself to see the obviousness of this modification, as Senez themselves has clearly and explicitly stated that this would have been obvious. 
	
	In addition to this, as per MPEP § 2143 another rationale to support a conclusion of obviousness is “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;”. Senez, as relied upon, teaches “the proposed approach is a realistic basis for the development of 3D codes” and provides various examples of 3-D process simulators that are known in the art ready for such an improvement. 
	In other words, a person of ordinary skill would have understood from Senez that not only does Senez provide a rationale that to support a conclusion of obviousness as a “teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference “ but Senez’s teachings, as relied upon, further provide 1) known devices in as per Senez, is to be applied to the known devices  [i.e. as per Senez, the technique of Senez is applicable to the “3-D codes”] to yield predictable results [i.e., a “realistic basis” clearly indicates an expectation of predictable results]. For the improvement, see Senez, page 720, col. 2, ¶ 2, as relied upon – “It ensures a high level of prediction and transforms the numerical modeling into an efficient technology development tool.”
	Senez teaches, i.e. Senez renders obvious, the use of the technique of Senez for 3D explicitly. Senez teaches that the technique of Senez, although applied to 2D processor simulators, would have been obvious to further apply to “3-D codes” wherein Senez has provide the rationale to support such a modification directly, i.e. Senez renders this obvious. 

The prior art, as relied upon in combination, teaches the claimed invention. 

In addition to the above, limitations are read in from the specification. The claims have mere recitations such as “the device including one or more three-dimensional structures having starting surfaces and a starting surface material" and "a three-dimensional model of the structures prior to the oxidation process" as per the applicant’s arguments. The limitations are not limited to any specific 3D structure, or any specific device, but to any “device including one or more three-dimension structures...” as recited in the claims, and as rendered obvious by the combination of prior art relied upon. 
So while the specification may disclose, such as in ¶ 3, the application of the claimed method to devices such as “FinFET transistors” and “three-dimensional NAND flash memory”, these devices are not recited in the claims and limitations are not read into the claims from the specification.  And if these devices were to be recited in the claims, the Examiner would have to consider the obviousness of this in light of at least Gencer, as relied upon for dependent claims 13 and 26 wherein § 1 of Gencer teaches “FinFETs” – however, limitations are not read in from the specification. And the claims contain no such limitations on the “devices” to narrow the scope of the claims under the BRI to the most exemplary embodiments disclosed in the specification. 

The applicant submits (Remarks, page 12):
Consequently, the first example application describes a process to seal the silicon with a thin nitride layer, and because of "imperfect technological conditions", assumes "the presence of a thin oxi-nitride layer (15 A) between the substrate and the nitride I". There is no evidence in the first example application that "a thin oxi-nitride layer (15 A)" is converted by an oxidation process from the silicon. Therefore the first example application does not describe "wherein the oxidation process converts a portion of the starting surface material into an oxide material', and consequently, does not describe "accessing, by a computer system, data describing a three-dimensional model of the structures prior to the oxidation process" which depends on the oxidation process as limited in claim 1.

The applicant’s amendments and supporting arguments are not persuasive. 
The Examiner’s citations to the examples of the application of the method of Senez is merely demonstrating that Senez applies the technique to some “structures”, i.e. that obviously in at least these example applications Senez is accessing, by a computer system, data describing a model of the structures prior to oxidation. For this being 3D, see Senez, as cited and relied upon page 720 – Senez renders it obvious to apply the system for 3D models.
e.g. see figure 10 as relied upon which shows that “Initial stack configurations” and the “simulated oxide profile”, i.e. the oxide profile is simulated on the “initial stack configurations”. 

In regards to this “nitride” layer – the applicant asserts “There is no evidence in the first example application that a “thin oxi-nitride layer (15 A)” is converted by an oxidation process” – see figure 3 which shows an example structure with a nitride layer and an oxide wherein this is the “end” of the oxidation simulation

    PNG
    media_image1.png
    682
    926
    media_image1.png
    Greyscale


Also see figure 6 – this shows that the “nitride” is not covering the entirety of the substrate, as asserted by the applicant, but instead only a portion of the substrate. And see page 727 col. 1, ¶ 1 which clarifies that the “nitride” is for preventing “oxide encroachment (i.e., to reduce oxidant diffusion under the mask”) – and then clarifies “A previous solution assumes a perfect sealing between both materials [4]-this was modeled by an oxidation velocity parallel to the interface at the triple point where oxide, nitride I, and silicon are in contact.” and see figure 10 – figure 10 shows that the “simulated oxide profile”, i.e. from oxidation, is under the nitride layer – figure 10 (a)(c)€ at least all show this. The silicon is converted to silicon oxide, i.e. as shown in figure 4 –there is a plurality of evidence to make this clear in Senez, and there is NO evidence to support the applicant’s allegation.
And if the above was not clear enough – see § B on page 729, which teaches “nitride mask opening”, i.e. the nitride is used in combination with the “mask”, and both have openings to allow the silicon to be exposed to the oxidant. 

    PNG
    media_image2.png
    232
    444
    media_image2.png
    Greyscale


Furthermore, the applicant’s arguments indicate that the applicant is performing a piecemeal attack of Senez, i.e., the applicant’s arguments recite “There is no evidence in the 
This argument is directed at a single piecemeal example application of Senez while ignoring Senez as relied upon and as taken in combination. In addition, the applicant’s argument then requires the use of other limitations in the claims as part of this piecemeal attack. 
This is not persuasive.
Senez, as taken in combination and relied upon in the rejection, teaches the claimed invention. 
For example, the claim limitation of converting the “portion of the starting surface” as argued is not part of the “accessing...” limitation, but is rather part of the “replacing limitation” – upon which figure 4, and other portions of Senez were relied upon.
The applicant’s arguments does not address these other portions of Senez as relied upon and described in detail and instead perform a piecemeal attack on a mere example application of Senez  because this example application happens to have an occurrence of a “thin oxi-nitride layer” which, according to the applicant, means that the “silicon” is sealed.
	See Senez, figure 4, as relied upon on at least page 25 of the non-final rejection, and reproduced again below. See the remaining portions of Senez as relied upon, as well as the combination of prior art as relied upon. The claimed invention is obvious over the prior art of record. 
so clearly, Senez’s model when applied to one of the “structures” that are accessed starts with a structure prior to an oxidation process (figure 4(a)) and then grows an additional “new oxide” onto the structure. And furthermore, in case the applicant decides to attempt to assert that the BRI of this excludes any oxide layer being on the structure, see dependent claim 3, and numerous other dependents, that recites that there is “an initial layer of oxide superposing the starting surface material” where this is “prior to the oxidation process”, i.e. Senez figure 4 shows this. 	
    PNG
    media_image3.png
    548
    973
    media_image3.png
    Greyscale





...Consequently, "a general structure" in Senez does not describe "a three-dimensional model of the structures prior to the oxidation process", at least because it is "composed of an oxide/silicon bi-layer", formed after some oxidation process....Therefore, Senez in reference to FIG. 4 does not remedy the deficiency that Senez in reference to Section "V. APPLICATION" does not disclose the limitation "a three-dimensional model of the structures prior to the oxidation process" in claim 1.
	
The applicant’s amendments and supporting arguments are not persuasive. 
	This is a continuation of the above piecemeal attack, and furthermore this argument relies on an entirely unreasonable BRI of the claimed invention.
	For example, see dependent claim 3, and various other dependents, and the specification – there are numerous examples both claimed and disclosed in which the “structure” the claimed invention is applied to has an “initial oxide layer”.
	The applicant’s arguments require a BRI in which these are all ignored, the “initial oxide” limitations recited in the dependents would somehow be excluded by the independent, etc. 
	This is wholly unreasonable – the instant disclosure and the claims make it clear that there may be, under the BRI, an initial oxide layer, e.g. such as the one recited in several of the dependent claims. 
	The fact that the claims do recite that there are, in several explicitly claimed embodiments, an “initial oxide layer” rebut the applicant’s supposed claim interpretation used for the above argument.

The applicant next submits (Remarks, page 14):
Furthermore, Senez does not describe what kind of "quantity" of consumed silicon is defined. Particularly, Senez does not describe "the quantity of consumed silicon" as "a first depth ... orthogonally to the starting surface at each respective one of a plurality of surface points on the starting surfaces"
The applicant’s amendments and supporting arguments are not persuasive. 
	See Senez, as relied upon – Senez is using the Deal-Grove model (e.g., Senez § 2) to determine this “quantity”/depth – see the instant specification, ¶ 53 which recites using the “Deal-Grove model” – Senez clearly teaches using the same, or a substantially similar model, as the claimed invention for estimating the “first depth”. 
	To clarify – the applicant argues “Furthermore, Senez does not describe what kind of "quantity" of consumed silicon is defined”  - this is a mischaracterization of the rejection and of Senez. Senez clearly describes what kind of quantity, in fact Senez teaches using a model similar to one of the applicant’s own exemplary embodiments to determine this “quantity” (see above) – the “quantity” is the “quantity” estimated based on the Deal-Grove model, as taught by Senez, i.e. see relied upon citation “From a general structure, composed of an oxide/silicon bi-layer...the D.G. model defines the quantity of consumed silicon”. 
	In regards to the “at each one respective on of a plurality of surface points on the starting surface”, see figure 4, and the other relied upon portions of Senez. 
	Figure 4, as noted in the rejection, is a 1D example of the DG model as used in Senez. This is merely visually depicting in 1D what the model is doing, this is not limiting the model to 1D, but instead a showing in 1D to convey to a person of ordinary skill what was occurring in a simplified manner.  
	Senez teaches this portion of the claimed invention, i.e. Senez starts with a “structure”, e.g. a 2D or 3D structure obviously [as 3D is taught explicitly in Senez as relied upon], Senez, as taken in combination, teaches the claimed invention. 

The applicant further submits (Remarks, page 14):
Therefore, Senez teaches generating new oxide layers from the oxidation velocity. In contrast, claim 1 requires...

The applicant’s amendments and supporting arguments are not persuasive. 
See Senez as relied upon (page 24 of the non-final rejection) – Senez uses the Deal-Grove model to define/estimate the quantity of the consumed silicon such that “Consequently, a new material is inserted in the structure, corresponding to this consumed silicon, and defined as the new oxide (Fig. 4(b))." (Senez, page 725, col. 1, ¶ 1). 
The claim recites “estimating, by the computer system, by simulation and in dependence upon a set of oxidizing conditions, a first depth by which the oxidation process converts the starting surface material to the oxide material orthogonally to the starting surface at each respective one of a plurality of surface points on the starting surfaces in the three-dimensional model of the structures prior to the oxidation process”
Senez renders this limitation obvious, e.g. see figure 4, see Senez as relied upon – the computer estimates the quantity of silicon consumed based on the DG model, similar to a 
In regards to the “oxidation velocity” as argued by the applicant – the “velocity” is obtained in Senez equation 4 on page 721. This shows that for a given point, i.e. “x, y” on the starting surface, i.e. at the Si/SiO2 interface such as at the interface between the initial oxide layer and the silicon (figure 4a), the system obtains the “velocity” of the oxidation.
Velocity is the change in distance over a change in time. The “oxidation velocity” at a point on the interface is clearly the change in depth for a given change in time.
See Senez, page 721: “From the oxidation velocity V(x, y) (4), thin layers (new oxide layers) are generated corresponding to the silicon and polysilicon consumption (Fig. 2(a)). At that stage of the algorithm, silicon and/or polysilicon are regridded and their doping”.
See Senez, caption of figure 4: “Remeshing procedure during an oxidation step: (a) initial structure, (b) consumption of the silicon and creation of the new oxide layer), (c) deformation of the structure, and (d) regridding and interpolation in oxide”.
In other words, and as shown in figure 4 – a “new oxide layer” has its depth determined based on the Deal-Grove model [e.g., based on the oxidation velocity], the “new oxide”, which is formed from the oxidation process, then replaces the starting surface material [e.g., the silicon] to that depth at each of a number of points on the starting surface, as encompassed by the present claims.
To further clarify this – see figure 1 of Senez. 

e.g. as shown in figure 4. This is obvious from Senez, and the calculation of the first depths is obvious, e.g. as depicted in figure 4.

The applicant further submits (Remarks, page 14):
Furthermore, Section "B. Geometrical Update" in reference to FIG. 4 of Senez is directed to two-dimensional simulation of oxidation steps that involve a moving boundary problem (Pages 724-725). The present specification describes "[0007] ... Simulations of process steps that involve boundary movement, such as oxidation steps, are notoriously difficult and time-consuming, and often fail. In order to overcome the problems, roughly described, a three-dimensional model is provided for an integrated circuit in its state prior to the oxidation step to be analyzed, wherein the integrated circuit includes one or more high aspect ratio structures with surfaces consisting of a surface material."

The applicant’s amendments and supporting arguments are not persuasive. 
The claimed invention does not clearly reflect this argument. 
See MPEP §2173.01: “During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.”
Limitations are not read in from the specification. The applicant may “amend claims during prosecution” such that the BRI of the claims is what the applicant intends the claims to be limited to.

The applicant further submits (Remarks, page 17):
Therefore in Poncet, "natural extensions of the classical Deal and Grove model" refer to "The simplest two-dimensional model for the thermal oxidation of silicon". As explained above, Senez does not disclose the limitation "a three-dimensional model of the structures prior to the oxidation process" in claim 1. Poncet does not remedy this deficiency either, at least because Poncet describes a two-dimensional model for the thermal oxidation of silicon. Therefore it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Senez with the teachings of Poncet in order to reproduce the limitations in claim 1 including "a three-dimensional model of the structures prior to the oxidation process", and the limitations in claim 7 which depends from claim 1.

The applicant’s amendments and supporting arguments are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
See Senez, as relied upon as part of this combination and discussed above – Senez renders it obvious to use 2D techniques for “3D”, i.e. “the proposed approach is a realistic basis for the development of 3-D codes”.

in order to reproduce the limitations” – this is not persuasive.
As per MPEP § 2143: “Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”
Poncet is not modifying Senez “in order to reproduce the limitations”, Poncet, as taken in combination with the other references relied upon is demonstrating that the applicant’s claimed invention would have been obvious to a person of ordinary skill in the art at the effective time of filing. In other words, the combination of the prior art as relied upon would have lead one of ordinary skill to arrive at the claimed invention. 

The applicant further submits (Remarks, pages 19-20):
However, there is no evidence in Hoffman that "anisotropy of the silicon elastic tensor and the orientation-dependent oxidation rates" (Section 5, first paragraph) would describe "the first depth at first and second points on respectively first and second different ones of the starting surfaces" and "the first depth at a third point on a third starting surface having a third surface orientation" as required by claim 8. Furthermore, although FIG. 8 of Hoffmann illustrates "plane (100)", "plane (011)", an oxide layer ("Ox" in the legend in FIG. 8.a), and silicon ("Si" in the legend in FIG. 8.a), Hoffmann does not describe that the oxide layer is generated by an oxidation process that converts the silicon to the oxide layer. Hoffmann also does not describe estimating a depth orthogonally to "plane (100)", "plane (011 )" and "111" for generating the oxide layer. The rejection of claim 8 citing Simonka (Page 68) for an interpolation method seems to be extraneous, because it is the same as the rejection of claim 9 citing Simonka (Page 69) for an interpolation method. Claim 9 recites "an interpolation function", while Claim 8 does not recite "an interpolation function". 

The applicant’s amendments and supporting arguments are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant’s arguments label the relied upon portion of Simonka as “extraneous” and clearly are a piecemeal attack on solely Hoffman. The non-final rejection, pages 67-69, clearly show that this was not “extraneous” as asserted in the piecemeal attack by the applicant. 

In regards to Hoffman – see the rejection – Hoffman as relied upon teaches a “3D...oxidation model” that is a 3d extension of the 2D oxidation model in Senez, as stated in the rejection. To be more clear – see the rejection, see the citation to reference # 5 in Hoffman, on page 1, col. 2, ¶ 2 (i.e. § 2, ¶ 2) – “This oxidation model has already been implemented.... [5]”, so clearly Hoffman is teaching estimating the depths in at least a similar manner as Senez, which is also relied upon. 
Hoffman then teaches “"anisotropy of the silicon elastic tensor and the orientation dependent oxidation rates", as cited in the rejection, so clearly Hoffman does teach “estimating a depth orthogonally to "plane (100)", "plane (011 )" and "111" for generating the oxide layer” (see the applicant’s arguments above) – the “oxidation rates” are “orientation dependent”, so clearly and obviously the rate of the oxidation, i.e. the depths of the oxidation, For an example of this see Hoffman, figure 8 – which was also relied upon – this clearly shows, with annotations, the effects on the depth of the oxidation due to the crystal orientations. To further clarify this – see the paragraph describing figure 8: “Fig.8a describes the simulated structure and Fig.8b represents the resulting hydrostatic pressure in the silicon after wet densification at 950°C. We observe that rounding is more accentuated in the (100) plane compared to the (011) plane, due to the higher oxidation rate on (110) compared to (100) planes.”
Hoffman, as taken in combination, renders the claimed invention obvious – clearly, for each “orientation” there is a different “oxidation rate” and this is an “oxidation model” to model the “oxidation” of the device, i.e. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez, as modified above, on system for oxidation modeling with the teachings from Hoffman on extending the oxidation model of Senez to 3D including accounting for orientation effects (non-final rejection, page 67) – this would have obviously included determining the “depths” at each of the orientations from the “rates” that are “orientation-dependent”. 

    PNG
    media_image4.png
    377
    456
    media_image4.png
    Greyscale


In regards to Simonka –see the non-final rejection, pages 67-68 – the Examiner clearly showed that Simonka was relied upon to teach (emphasis in the non-final rejection) “estimating the first depth at a third point on a third starting surface having a third surface orientation, in dependence upon the first depths estimated for the first and second points”.
In other words, that the estimation of the “first depth” at this “third point” being “in dependence upon...the first and second points” as recited in claim 8 is taught by Simonka. Also see page 67 of the non-final rejection, wherein a “...” was used for this part of the limitation – clearly, this was not “extraneous” as the applicant asserts. 
Instead, Simonka was relied upon because the “oxidation rates” for the depth calculations, as taught by Hoffman, are merely provided by Hoffman – but Hoffman does not teach that the “and estimating the first depth at a third point on a third starting surface having in dependence upon the first depths estimated for the first and second points.”
Simonka provides an “interpolation” method to determine the “oxidation growth rates” based on crystal orientations (see the non-final rejection, page 68), as taken in combination this renders the claimed invention obvious.
Clearly, the oxidation rate for the “third surface” would have been obvious to calculate using an interpolation from the first and second surface, i.e. based on the orientations for each of these surfaces, and from this it would have been obvious to obtain/estimate the depth of oxidation using said rate. For an example of the obviousness of this, see figure 3 in Simonka “A sphere of SiC oxide thicknesses obtained with the proposed interpolation method, where the color represents calculated thicknesses towards corresponding crystal directions.” 
From the oxidation rate it would have been obvious to obtain/estimate the depth – this is merely a function of the rate with the oxidizing conditions, e.g. time and temperature.

The applicant further submits (Remarks, pages 20-21):
Consequently, the SiC molecule is much different than "an integrated circuit device to be fabricated, the device including one or more three-dimensional structures having starting surfaces" as required by claim 1 from which claim 9 depends, faces of the SiC molecule are much different than "the starting surfaces" of the three-dimensional structures in an integrated circuit device, and oxidation growth rates of the faces of the SiC molecule is much different than "the first depth" as limited in claim 9. Therefore the interpolation method in Simonka based on four known growth rate values of four faces in a SiC molecule is unreasonably read on claim 9. 

	The applicant’s amendments and supporting arguments are not persuasive. 

	As an initial matter, there is nothing to indicate Simonka is limited to “four faces in a SiC molecule” as argued by the applicant. Rather, Simonka provides ample evidence contrary to the applicant’s assertions. 
	For example, see figure 5, which is clearly depicting a 3D structure and not merely a “SiC molecule”. 

    PNG
    media_image5.png
    403
    552
    media_image5.png
    Greyscale

	See Simonka, page 233 which describes the process including that there is a “SiC interface” and that describes the “Deal and Grove model” and further describes the “Massoud’s” model wherein “However, both models are one-dimensional and are not capable of correctly predicting the oxide growth for three-dimensional (3D) SiC structures. Our clearly, these models are not limited to merely a single “molecule” as alleged by the applicant, but rather these are used for modelling oxide growth for semiconductor structures. 
	To further clarify – see § II, ¶ 1 “The dependence of the oxidation rates on crystal orientation has significant consequences for a non-planar device structure, e.g., the trench design of a U-groove MOSFET, where the oxide is located on all crystallographic planes [15]. The hexagonal structure of SiC gives a large variation in the oxidation rates among different crystal faces [3], [16]. Therefore, we propose an interpolation method to obtain oxidation rates for arbitrary crystal directions according to four known growth rate values.”
	For more clarification – see § III, ¶ 3 “We have performed simulations of complex 3D structures of dry thermal oxidation of 4H-SiC with Silvaco’s Victory Process [22] using the proposed interpolation method. The addition of this method within Victory Process enables to fully simulate arbitrary 3D structures with high precision in oxidation of all crystal directions. Fig. 5 shows the 3D structure of oxidized SiC and Fig. 6 shows two-dimensional cross sections of the 3D simulation”
	Clearly, Simonka is not limited to “the four faces in a SiC molecule” as asserted by the applicant. 
The prior art, as taken in combination, teaches the claimed invention. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 10, 14-18, 23, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003

Regarding Claim 1.
Senez teaches: 
	A method for developing an integrated circuit fabrication process, the process including an oxidation process which introduces stresses that cause deformation of structures in an integrated circuit device to be fabricated, the device including one or more three-dimensional structures having starting surfaces and a starting surface material, wherein the oxidation process converts a portion of the starting surface material into an oxide material, the method comprising (Senez, abstract, teaches a system/method for 2-D modeling of “oxidation of silicon” such as for “integrated circuits” [simulating/modeling oxidation for IC process development] wherein page 720, col. 2, ¶ 2 teaches that the “The algorithms are included in the 2-D process simulator IMPACT-4; meanwhile due to its comprehensive and easy implementation, the proposed approach is a realistic basis for the development of 3D codes” and page 720, col. 1, ¶ 1 teaches that there are “several 2-D/3-D process simulators”, in other words Senez teaches a system/technique for 2D modeling of oxidation wherein it Senez renders obvious  to apply this technique to a “3-D” simulator” [i.e., it would have been obvious to apply the method of Senez to 3D structures/models] – see below such as figure 4, the stresses induced by oxidation in the simulation cause “deformation” of the structures in the device ):
accessing, by a computer system, data describing a three-dimensional model of the structures prior to the oxidation process (Senez, section 5 starting on page 726 teaches examples of the “application” of the system to “structures” using a process simulator, e.g. see page 728 ¶ 1-¶ 2 and figure 10 which provides an example “structure” to which the system is applied to wherein the system “allows for its use for the optimization of the oxidation stack”, i.e. as Senez is applying this system to a “structure” the computer system is obviously accessing data describing a model of the structure prior to the oxidation process, and as Senez, as cited above, teaches that it would have been obvious to use this technique in combination with a “3-;
estimating, by the computer system, by simulation and in dependence upon a set of oxidizing conditions, a first depth by which the oxidation process converts the starting surface material to the oxide material orthogonally to the starting surface at each respective one of a plurality of surface points on the starting surfaces in the three-dimensional model of the structures prior to the oxidation process; (Senez, see figures 1-2 and 4 which provide a visualization of the technique used for the oxidation simulation – this includes determining a first depth in which a “new oxide” is placed wherein the “new oxide” is replacing “silicon” to this first depth at a plurality of surface points – specifically see figure 4 and see page 725 col. 1, ¶ 1 which teaches that the “D.G. [Deal-Grove] model defines [estimates] the quantity of consumed silicon. Consequently, a new material is inserted in the structure, corresponding to this consumed silicon, and defined as the new oxide material (Fig. 4(b)).”, i.e. Senez estimates a first depth for the oxidation process, which is visually shown as being orthogonal to the starting surface of silicon, by using the Deal-Ground model – Senez then replaces the silicon to that depth at each of the points (see figures 4a and 4b) – the Examiner notes that figure 4 is merely a “1-D example” (Senez, section B on pages 724-725), also for more clarification on this being orthogonal – “the oxide volume expansion is assumed normal to the interface” and “Indeed, during oxidation, the conversion of silicon into oxide can be achieved isotropically or anisotropically (e.g., in the direction normal to the interface).” (section C on page 721), i.e. both the conversion and the expansion are orthogonal/”normal” to the silicon interface
in regards to the set of oxidation conditions – see section IV ¶ 1 which teaches “The numerical model of silicon oxidation depends on the stress level in oxide and the stress distribution is itself function of the temperature, pressure and oxidizing ambient of the process”, these are examples of “oxidation conditions” – the system of Senez performs a “calibration of the stress dependent parameters” to account for the oxidation conditions, e.g. see table 2- this includes using the oxidation conditions for the Deal-Grove model that “defines” the depth for the oxidation, e.g. such as used in equations 1-2 of Senez which is then used in equation 4 such as the “temperature” and the “corresponding activation volume”  and the “activation volume of the phenomenon” – as per table II these are some of the “best values” that are “results of the parameter extraction” (page 726, col. 1, ¶ 2), also see page 726, col. 1, ¶ 4 which teaches “The oxidation is performed at 950°C to grow 0.7 pm of final field oxide” for an example application
in regards to the 3D model prior to the oxidation process – see figure 4 – this shows in figure 4(a) that Senez starts with the structure prior to the oxidation process [i.e., the “new oxide” is due to the oxidation process], and then see page 720, col. 2, ¶ 2 teaches that the “The algorithms are included in the 2-D process simulator IMPACT-4; meanwhile due to its comprehensive and easy implementation, the proposed approach is a realistic basis for the development of 3D codes” and page 720, col. 1, ¶ 1 teaches that there are “several 2-D/3-D process simulators”, in other words it would have been obvious from Senez to apply the technique of Senez to “3D codes” as stated in Senez, i.e. 3D codes with 3D models, wherein the model is prior to the oxidation process and the technique of Senez is used to simulate the oxidation process;

    PNG
    media_image6.png
    541
    975
    media_image6.png
    Greyscale

replacing, by the computer system, the starting surface material at each of the plurality of surface points in the three-dimensional model with the oxide material to the first depths estimated in the estimating step (Senez, as cited above, teaches that the silicon is replaced/consumed by “new oxide” in the model at each of the points to the depth defined by the D.G. model - see figures 1-2 and 4 which provide a visualization of the technique used for the oxidation simulation – this includes determining a first depth in which a “new oxide” is placed wherein the “new oxide” is replacing “silicon” to this first depth at a plurality of surface points – specifically see figure 4 and see page 725 col. 1, ¶ 1 which teaches that the “D.G. [Deal-Grove] model defines [estimates] the quantity of consumed silicon. Consequently, a new material is inserted in the structure, corresponding to this consumed silicon, and defined as the new oxide material (Fig. 4(b)).”, i.e. Senez estimates a first depth for the oxidation process, which is visually shown as being orthogonal to the starting surface of silicon, by using the Deal-Ground model – Senez then replaces the silicon to that depth at each of the points (see figures 4a and 4b) – the Examiner notes that figure 4 is merely a “1-D example” (Senez, section B on pages 724-725)) ;
determining, by the computer system, an initial mechanical stress and strain field in the three-dimensional model in dependence upon the first depths and an expansion ratio by which a given depth of surface material expands orthogonally to the starting surfaces upon application of the oxidation process (Senez, section A on page 721 teaches that “At the beginning of the time step, stress effects are calculated according to the stress distribution in the structure” – i.e. the stress-strain field is initially determined  – the see figure 2- Senez is determining the “compressive initial strain condition” for the “new oxide” as it starts compressed “after silicon consumption”, for more clarification see section C on page 721, ¶ 2 – the system determines an “initial enforced oxide expansion” and “relaxes toward mechanical equilibrium” – also see section D on page 722 which teaches using “Hook’s Law” to model the “stress/strain relation” [stress and strain fields – these include the use of a “first tensor” and “second tensor”] with a “dilatational component of the stress, which involves a volumetric expansion or compression and the deviatoric part, which only accounts for the shape modification”, in other words Senez teaches modeling the “deformation of the structure” wherein an “compressive initial strain condition” [including stress] is initially determined for the compressed initial oxide to the first depths – the “compressive” stress is determined as part of an “initial enforced oxide expansion”, i.e. the system determines the initial compressive stress/strain field based upon the “volume expansion of the oxidation process”  which includes the depth that the “new oxide” has been “inserted” into and this “new oxide” then expands due to the initial stress-strain condition [the “initial enforced oxide expansion”]– as per figure 4 (c) this “compressive initial strain condition” is used to model the “deformation of the structure” and the corresponding “expansion” of the “new oxide” – also see figure 1 this is the determination of the “initial strain condition for oxide volume expansion” after a “new oxide layer formation...and stresses interpolation” – for the expansion ratio see page 721 section B which teaches the system includes a “volume expansion factor [ratio] of silicon to oxide conversion” of “0.44”)   ;

    PNG
    media_image7.png
    514
    436
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    613
    484
    media_image8.png
    Greyscale


calculating, by the computer system, in the three-dimensional model including the oxide material deposited to the first depths at each of the plurality of surface points, an equilibrium mechanical stress and strain field in dependence upon the initial mechanical stress and strain field, the equilibrium mechanical strain field including deformations of the structures as compared to a state of the structures prior to the oxidation process (Senez, as cited above, teaches determining the initial stress-strain “condition” for the “volume expansion” of the oxide layer, e.g. see figure 1-2 and 4 – this is the initial stress-strain condition – Senez starts from this “initial” stress-strain “condition” and forces an “expansion” of the oxide and models the stress-strain during this, i.e. as per page 725, col. 1, ¶ 1 “When the global convergence on the mechanical problem is reached, the two oxide layers (new and old) are merged and the new coordinates of all nodes re-computed (Fig. 4(c)):” – the system converges to an equilibrium stress-strain field for the “mechanical problem” which is the “deformation of the structure” [deformation compared to a state of the structure prior to the oxidation process –see figure 4] for clarification see section II, ¶ 1 which teaches “The oxidation model presented in this paper is based on the 2-D extension of the Deal and Grove (D.G.) model [10]. It decomposes an oxidation step as a succession of basic processes which consist in: 1) the diffusion of the oxidant species through the silicon dioxide, 2) the reaction at the interface which consumes silicon [the initial stress-strain condition] and generates volume expansion [the initial stress-strain is due to the “volume expansion”, and 3) deformation of the entire structure according to the rheological behavior of each materials [the equilibrium stress-strain fields including the oxide deposited to the first depths, in dependence of the initial stress-strain condition, and including the “deformation of the entire structure”] – to further clarify this includes deformation of the silicon see section VI which teaches “The deformation of the silicon/polysilicon material is taken into account” and see the abstract, to further clarify that the final equilibrium stress-strain field is determined see page 722 col. 2, ¶ 3-4 – once the “convergence criterion is checked” [converges to equilibrium] a “new stress distribution” ).;
reporting, by the computer system, the deformations to a user (Senez, as cited above ,teaches determining “deformations of the entire structure” as the final step – see figure 3 which provides a display of the “Mesh obtained at the end of the simulation in the oxide material.” [example of a report of the deformation to the user] – the Examiner also notes that as per page 720 the “algorithms” of Senez are explicitly combined with “IMPACT-4” and rendered obvious to be combined with “3-D” process simulators – it would have been obvious to use systems such as readily available process simulators to display a report on the deformations) ; and
repeating the estimating, replacing, determining and calculating steps (Senez, page 728, col. 2, ¶ 1-2 teaches using the system for “optimization of the oxidation stack” [repeating the above steps to optimize the structure design])

Senez does not explicitly teach:
using a revised set of oxidizing conditions to identify a preferred set of oxidizing conditions 

Senez 2 teaches:
using a revised set of oxidizing conditions to identify a preferred set of oxidizing conditions (Senez 2, abstract teaches a system using an “upgraded and optimized” version of “IMPACT” [the simulator already modified by Senez above], then see page 5575, col. 1, ¶ 3 teaches using “TCAD” for “the development of” ICs to simulate “many modifications of the process flow both in terms of process conditions and/or device geometries to define the state-of-the-art technology with respect to stress”, also see page 5575, section II.A which teaches that the “process conditions of this oxidation step…can be optimized [this includes repeating the oxidation simulation using revised sets of oxidation conditions to determine an optimal/preferred set of oxidizing conditions], wherein the step is thermal oxidation on trench walls for STI, and wherein “several process parameters related to this module can be strictly correlated with defect [stress-related] generation and therefore, with active device electrical behavior”, for more details refer section 3 on pages 5577-5578 which describes the use of “mechanical stress” model for “integrated devices” and lists several relevant process parameters for the optimization, in summary Senez, as cited, teaches using a mechanical stress model for oxidation to determine the effect of process parameters on an electrical circuit from the stresses from the oxidation, wherein the model is then used to optimize the process parameters ) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez on a system for modeling oxidation such as for optimization of the “stack” with the teachings from Senez 2 on using a process 
In addition, both of the Senez references are by at least one same author, and for the same process simulator “IMPACT”, i.e. these are already combined. 

Regarding Claim 2.
Senez teaches: 
	The method of claim 1, wherein the starting surface material includes one or more of silicon, a silicon alloy, and poly silicon (Senez, abstract, teaches the starting surface material is “silicon” also see figure 4)

Senez 2 teaches:
	a silicon alloy, and polysilicon (Senez, page 5578, section B, ¶ 1, teaches a stress model for “polysilicon” and “titanium and cobalt thermal silicides” [silicon alloys])


Regarding Claim 3.
	The method of claim 1, wherein in the structures prior to the oxidation process, at least one of the starting surfaces includes an initial layer of oxide superposing the starting surface material. (Senez, figure 4, shows that there is an “old oxide” layer [initial layer of oxide superposing the starting surface material, also see figure 2)

Regarding Claim 4.
Senez teaches: 
	The method of claim 1, wherein the set of oxidation conditions includes one or more of:
	 temperature during the oxidation process, atmospheric pressure during the oxidation process, diffusants, availability of diffusants, thickness of an initial oxide layer, and a time duration of the oxidation process.  (Senez, table 2 as cited above teaches that the oxidation conditions include “temperature”, in addition see section IV which teaches that “pressure [atmospheric pressure] and oxidizing ambient of the process” are also included, also see page 726 col. 1, ¶ 4 which teaches “The simulated process includes the depositions of 18 nm of pad oxide [example of an initial oxide layer with a thickness], 50 nm of polysilicon buffer, and 250 nm of nitride mask [31]. The oxidation is performed at 950°C to grow 0.7 pm of final field oxide. [example of temperature]”, and see page 726 col. 1, ¶ 2 which teaches using “wet oxidation at 

Regarding Claim 5.
	The method of claim 1, wherein the set of oxidation conditions includes one or more diffusants of oxygen ions, oxygen molecules, water molecules and hydroxide ions. (Senez, page 726, col. 1, ¶ 2 teaches that the system is being applied to “wet oxidation” – this is oxidation using water molecules)

Regarding Claim 10.
Senez teaches: 
	The method of claim 1, wherein determining an initial mechanical stress and strain field comprises:
computing strain in the oxide material in dependence upon oxide volume reduction arising from compressing the oxide material into a volume of starting surface material replaced in the step of replacing, by the computer system, the starting surface material (Senez, as cited above teaches this – Senez, figure 2 shows that the system determines a “compressive initial strain ; and

    PNG
    media_image7.png
    514
    436
    media_image7.png
    Greyscale

computing stress in the oxide material in dependence upon the strain in the oxide material.(Senez, as cited above teaches this – Senez, figure 2 shows that the system determines a “compressive initial strain condition” [including a stress-strain relation, see above] due to compressing the oxide into the volume of the starting material before the expansion of the oxide – this is then used for additional stress-strain modelling as the system advances in time to 

Regarding Claim 14.
Senez teaches: 
	A system for developing an integrated circuit fabrication process, the process including an oxidation process which introduces stresses that cause deformation of structures in an integrated circuit device to be fabricated, the device including one or more three-dimensional structures having starting surfaces and a starting surface material, wherein the oxidation process converts a portion of the starting surface material into an oxide material, the system comprising (Senez, abstract, teaches a system/method for 2-D modeling of “oxidation of silicon” such as for “integrated circuits” [simulating/modeling oxidation for IC process development] wherein page 720, col. 2, ¶ 2 teaches that the “The algorithms are included in the 2-D process simulator IMPACT-4; meanwhile due to its comprehensive and easy implementation, the proposed approach is a realistic basis for the development of 3D codes” and page 720, col. 1, ¶ 1 teaches that there are “several 2-D/3-D process simulators”, in other words Senez teaches a system/technique for 2D modeling of oxidation wherein it Senez renders obvious  to apply this technique to a “3-D” simulator” [i.e., it would have been obvious to apply the method of Senez to 3D structures/models] – see below such as figure 4,  ):
a memory storing data describing a three-dimensional model of the structures prior to the oxidation process (Senez, section 5 starting on page 726 teaches examples of the “application” of the system to “structures” using a process simulator, e.g. see page 728 ¶ 1-¶ 2 and figure 10 which provides an example “structure” to which the system is applied to wherein the system “allows for its use for the optimization of the oxidation stack”, i.e. as Senez is applying this system to a “structure” the computer system is obviously accessing data in the memory system describing a model of the structure prior to the oxidation process, and as Senez, as cited above, teaches that it would have been obvious to use this technique in combination with a “3-D” process simulator – it would have been obvious to access data deriving a 3D model of the structure such as would be used in a 3D process simulator for an IC structure):
a data processor coupled to the memory, the data processor configured to (Senez, as cited, is a simulation by a computer system):
estimate, by simulation and in dependence upon a set of oxidizing conditions, a first depth by which the oxidation process converts the starting surface material to the oxide material orthogonally to the starting surface at each respective one of a plurality of surface points on the starting surfaces in the three-dimensional model of the structures prior to the oxidation process(Senez, see figures 1-2 and 4 which provide a visualization of the technique used for the oxidation simulation – this includes determining a first depth in which a “new oxide” is placed wherein the “new oxide” is replacing “silicon” to this first depth at a plurality of i.e. Senez estimates a first depth for the oxidation process, which is visually shown as being orthogonal to the starting surface of silicon, by using the Deal-Ground model – Senez then replaces the silicon to that depth at each of the points (see figures 4a and 4b) – the Examiner notes that figure 4 is merely a “1-D example” (Senez, section B on pages 724-725), also for more clarification on this being orthogonal – “the oxide volume expansion is assumed normal to the interface” and “Indeed, during oxidation, the conversion of silicon into oxide can be achieved isotropically or anisotropically (e.g., in the direction normal to the interface).” (section C on page 721), i.e. both the conversion and the expansion are orthogonal/”normal” to the silicon interface
in regards to the set of oxidation conditions – see section IV ¶ 1 which teaches “The numerical model of silicon oxidation depends on the stress level in oxide and the stress distribution is itself function of the temperature, pressure and oxidizing ambient of the process”, these are examples of “oxidation conditions” – the system of Senez performs a “calibration of the stress dependent parameters” to account for the oxidation conditions, e.g. see table 2- this includes using the oxidation conditions for the Deal-Grove model that “defines” the depth for the oxidation, e.g. such as used in equations 1-2 of Senez which is then used in equation 4 such as the “temperature” and the “corresponding activation volume”  and the “activation volume of the phenomenon” – as per table II these are some of the “best values” that are “results of the also see page 726, col. 1, ¶ 4 which teaches “The oxidation is performed at 950°C to grow 0.7 pm of final field oxide” for an example application
in regards to the 3D model prior to the oxidation process – see figure 4 – this shows in figure 4(a) that Senez starts with the structure prior to the oxidation process [i.e., the “new oxide” is due to the oxidation process], and then see page 720, col. 2, ¶ 2 teaches that the “The algorithms are included in the 2-D process simulator IMPACT-4; meanwhile due to its comprehensive and easy implementation, the proposed approach is a realistic basis for the development of 3D codes” and page 720, col. 1, ¶ 1 teaches that there are “several 2-D/3-D process simulators”, in other words it would have been obvious from Senez to apply the technique of Senez to “3D codes” as stated in Senez, i.e. 3D codes with 3D models, wherein the model is prior to the oxidation process and the technique of Senez is used to simulate the oxidation process;
replace the starting surface material at each of the plurality of surface points in the three-dimensional model with the oxide material to the first depths estimated in the estimating step (Senez, as cited above, teaches that the silicon is replaced/consumed by “new oxide” in the model at each of the points to the depth defined by the D.G. model - see figures 1-2 and 4 which provide a visualization of the technique used for the oxidation simulation – this includes determining a first depth in which a “new oxide” is placed wherein the “new oxide” is replacing “silicon” to this first depth at a plurality of surface points – specifically see figure 4 and see page 725 col. 1, ¶ 1 which teaches that the “D.G. [Deal-Grove] model defines [estimates] the quantity of consumed silicon. Consequently, a new material is inserted in the structure, i.e. Senez estimates a first depth for the oxidation process, which is visually shown as being orthogonal to the starting surface of silicon, by using the Deal-Ground model – Senez then replaces the silicon to that depth at each of the points (see figures 4a and 4b) – the Examiner notes that figure 4 is merely a “1-D example” (Senez, section B on pages 724-725)) ;
determine an initial mechanical stress and strain field in the three-dimensional model in dependence upon the first depths and an expansion ratio by which a given depth of surface material expands orthogonally to the starting surfaces upon application of the oxidation process (Senez, section A on page 721 teaches that “At the beginning of the time step, stress effects are calculated according to the stress distribution in the structure” – i.e. the stress-strain field is initially determined  – the see figure 2- Senez is determining the “compressive initial strain condition” for the “new oxide” as it starts compressed “after silicon consumption”, for more clarification see section C on page 721, ¶ 2 – the system determines an “initial enforced oxide expansion” and “relaxes toward mechanical equilibrium” – also see section D on page 722 which teaches using “Hook’s Law” to model the “stress/strain relation” [stress and strain fields – these include the use of a “first tensor” and “second tensor”] with a “dilatational component of the stress, which involves a volumetric expansion or compression and the deviatoric part, which only accounts for the shape modification”, in other words Senez teaches modeling the “deformation of the structure” wherein an “compressive initial strain condition” [including stress] is initially determined for the compressed initial oxide to the first depths – the “compressive” stress is determined as part of an “initial enforced oxide expansion”, i.e. the system determines the initial compressive stress/strain field based upon the “volume expansion of the oxidation process”  which includes the depth that the “new oxide” has been “inserted” into and this “new oxide” then expands due to the initial stress-strain condition [the “initial enforced oxide expansion”]– as per figure 4 (c) this “compressive initial strain condition” is used to model the “deformation of the structure” and the corresponding “expansion” of the “new oxide” – also see figure 1 this is the determination of the “initial strain condition for oxide volume expansion” after a “new oxide layer formation...and stresses interpolation” – for the expansion ratio see page 721 section B which teaches the system includes a “volume expansion factor [ratio] of silicon to oxide conversion” of “0.44”)  ;
calculate in the three-dimensional model including the oxide material deposited to the first depths at each of the plurality of surface points, an equilibrium mechanical stress and strain field in dependence upon the initial mechanical stress and strain field, the equilibrium mechanical strain field including deformations of the structures as compared to a state of the structures prior to the oxidation process  (Senez, as cited above, teaches determining the initial stress-strain “condition” for the “volume expansion” of the oxide layer, e.g. see figure 1-2 and 4 – this is the initial stress-strain condition – Senez starts from this “initial” stress-strain “condition” and forces an “expansion” of the oxide and models the stress-strain during this, i.e. as per page 725, col. 1, ¶ 1 “When the global convergence on the mechanical problem is reached, the two oxide layers (new and old) are merged and the new coordinates of all nodes re-computed (Fig. 4(c)):” – the system converges to an equilibrium stress-strain field for the “mechanical problem” which is the “deformation of the structure” [deformation compared to a state of the structure prior to the oxidation process –see figure 4] for clarification see section II, ¶ 1 which teaches “The oxidation model presented in this paper is as a succession of basic processes which consist in: 1) the diffusion of the oxidant species through the silicon dioxide, 2) the reaction at the interface which consumes silicon [the initial stress-strain condition] and generates volume expansion [the initial stress-strain is due to the “volume expansion”, and 3) deformation of the entire structure according to the rheological behavior of each materials [the equilibrium stress-strain fields including the oxide deposited to the first depths, in dependence of the initial stress-strain condition, and including the “deformation of the entire structure”] – to further clarify this includes deformation of the silicon see section VI which teaches “The deformation of the silicon/polysilicon material is taken into account” and see the abstract, to further clarify that the final equilibrium stress-strain field is determined see page 722 col. 2, ¶ 3-4 – once the “convergence criterion is checked” [converges to equilibrium] a “new stress distribution” [stress-stain] is then “calculated” including the “deformation”, also see section C on page 721 “From this initial enforced oxide expansion, the structure relaxes toward mechanical equilibrium” [i.e. the simulation converges to “equilibrium” for the stress-strain fields]).;
report the deformations to a user (Senez, as cited above ,teaches determining “deformations of the entire structure” as the final step – see figure 3 which provides a display of the “Mesh obtained at the end of the simulation in the oxide material.” [example of a report of the deformation to the user] – the Examiner also notes that as per page 720 the “algorithms” of Senez are explicitly combined with “IMPACT-4” and rendered obvious to be combined with “3-D” process simulators – it would have been obvious to use systems such as readily available process simulators to display a report on the deformations) ; and
repeat the estimating, replacing, determining and calculating steps (Senez, page 728, col. 2, ¶ 1-2 teaches using the system for “optimization of the oxidation stack” [repeating the above steps to optimize the structure design])

Senez does not explicitly teach:
using a revised set of oxidizing conditions in a program to identify a preferred set of oxidizing conditions.

Senez 2 teaches:
using a revised set of oxidizing conditions to identify a preferred set of oxidizing conditions (Senez 2, abstract teaches a system using an “upgraded and optimized” version of “IMPACT” [the simulator already modified by Senez above], then see page 5575, col. 1, ¶ 3 teaches using “TCAD” for “the development of” ICs to simulate “many modifications of the process flow both in terms of process conditions and/or device geometries to define the state-of-the-art technology with respect to stress”, also see page 5575, section II.A which teaches that the “process conditions of this oxidation step…can be optimized [this includes repeating the oxidation simulation using revised sets of oxidation conditions to determine an optimal/preferred set of oxidizing conditions], wherein the step is thermal oxidation on trench walls for STI, and wherein “several process parameters related to this module can be strictly in summary Senez, as cited, teaches using a mechanical stress model for oxidation to determine the effect of process parameters on an electrical circuit from the stresses from the oxidation, wherein the model is then used to optimize the process parameters ) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez on a system for modeling oxidation such as for optimization of the “stack” with the teachings from Senez 2 on using a process simulator which includes oxidation simulation for optimizing the process conditions for optimization. The motivation to combine would have been that “Indeed, with technology computer aided design (TCAD), one can test, at low development time and cost, many modifications of the process flow both in terms of process conditions and/or device geometries to define the state-of-the-art technology with respect to stress.” (Senez, page 5575, col. 1, ¶ 3). 
In addition, both of the Senez references are by at least one same author, and for the same process simulator “IMPACT”, i.e. these are already combined. 

Regarding Claim 15.

	The system of claim 14, wherein the starting surface material includes one or more of silicon, a silicon alloy, and poly silicon.(Senez, abstract, teaches the starting surface material is “silicon” also see figure 4)

Senez 2 teaches:
	a silicon alloy, and polysilicon (Senez, page 5578, section B, ¶ 1, teaches a stress model for “polysilicon” and “titanium and cobalt thermal silicides” [silicon alloys])

Regarding Claim 16.
	Senez teaches: 
	The system of claim 14, wherein in the structures prior to the oxidation process, at least one of the starting surfaces includes an initial layer of oxide superposing the starting surface material. (Senez, figure 4, shows that there is an “old oxide” layer [initial layer of oxide superposing the starting surface material, also see figure 2)

Regarding Claim 17.
	Senez teaches: 
wherein the set of oxidation conditions includes one or more of:
	 temperature during the oxidation process, atmospheric pressure during the oxidation process, diffusants, availability of diffusants, thickness of an initial oxide layer, and a time duration of the oxidation process.  (Senez, table 2 as cited above teaches that the oxidation conditions include “temperature”, in addition see section IV which teaches that “pressure [atmospheric pressure] and oxidizing ambient of the process” are also included, also see page 726 col. 1, ¶ 4 which teaches “The simulated process includes the depositions of 18 nm of pad oxide [example of an initial oxide layer with a thickness], 50 nm of polysilicon buffer, and 250 nm of nitride mask [31]. The oxidation is performed at 950°C to grow 0.7 pm of final field oxide. [example of temperature]”, and see page 726 col. 1, ¶ 2 which teaches using “wet oxidation at atmospheric pressure” [example of the pressure during oxidation, and the diffusants as wet oxidation uses water])

Regarding Claim 18.
Senez teaches: 
	The system of claim 14, wherein the set of oxidation conditions includes one or more diffusants of oxygen ions, oxygen molecules, water molecules and hydroxide ions. (Senez, page 726, col. 1, ¶ 2 teaches that the system is being applied to “wet oxidation” – this is oxidation using water molecules)

Regarding Claim 23.
Senez teaches: 
	The system of claim 14, wherein in determining an initial mechanical stress and strain field, the system:
computes strain in the oxide material in dependence upon oxide volume reduction arising from compressing the oxide material into the volume of starting surface material replaced in the step of replacing the starting surface material; and (Senez, as cited above teaches this – Senez, figure 2 shows that the system determines a “compressive initial strain condition” [including a stress-strain relation, see above] due to compressing the oxide into the volume of the starting material before the expansion of the oxide)
computes stress in the oxide material in dependence upon the strain in the oxide material. (Senez, as cited above teaches this – Senez, figure 2 shows that the system determines a “compressive initial strain condition” [including a stress-strain relation, see above] due to compressing the oxide into the volume of the starting material before the expansion of the oxide – this is then used for additional stress-strain modelling as the system advances in time to simulate the oxidation process, i.e. this is the “initial” stress-strain relationship, and the system computes additional stress-strain relations after this depending on the strain in the oxide)

Regarding Claim 40.

	A non-transitory computer readable storage medium storing computer program instructions which, when executed by a processor, implement operations comprising: (Senez, abstract, teaches a system/method for 2-D modeling of “oxidation of silicon” such as for “integrated circuits” [simulating/modeling oxidation for IC process development] wherein page 720, col. 2, ¶ 2 teaches that the “The algorithms are included in the 2-D process simulator IMPACT-4; meanwhile due to its comprehensive and easy implementation, the proposed approach is a realistic basis for the development of 3D codes” and page 720, col. 1, ¶ 1 teaches that there are “several 2-D/3-D process simulators”, in other words Senez teaches a system/technique for 2D modeling of oxidation wherein it Senez renders obvious  to apply this technique to a “3-D” simulator” [i.e., it would have been obvious to apply the method of Senez to 3D structures/models] – see below such as figure 4, the stresses induced by oxidation in the simulation cause “deformation” of the structures in the device )
accessing, data describing a three-dimensional model of one or more three-dimensional structures prior to an oxidation process, the three-dimensional structures having starting surfaces and a starting surface material; (Senez, section 5 starting on page 726 teaches examples of the “application” of the system to “structures” using a process simulator, e.g. see page 728 ¶ 1-¶ 2 and figure 10 which provides an example “structure” to which the system is applied to wherein the system “allows for its use for the optimization of the oxidation stack”, i.e. as Senez is applying this system to a “structure” the computer system is obviously accessing data describing a model of the structure prior to the oxidation process, and as in other words Senez teaches a system/technique for 2D modeling of oxidation wherein it Senez renders obvious  to apply this technique to a “3-D” simulator” [i.e., it would have been obvious to apply the method of Senez to 3D structures/models] 
estimating, by simulation and in dependence upon a set of oxidizing conditions, a first depth by which the oxidation process converts the starting surface material to an oxide material orthogonally to the starting surface at each respective one of a plurality of surface points on the starting surfaces in the three-dimensional model of the one or more three-dimensional structures prior to the oxidation process(Senez, see figures 1-2 and 4 which provide a visualization of the technique used for the oxidation simulation – this includes determining a first depth in which a “new oxide” is placed wherein the “new oxide” is replacing “silicon” to this first depth at a plurality of surface points – specifically see figure 4 and see page 725 col. 1, ¶ 1 which teaches that the “D.G. [Deal-Grove] model defines [estimates] the quantity of consumed silicon. Consequently, a new material is inserted in the structure, i.e. Senez estimates a first depth for the oxidation process, which is visually shown as being orthogonal to the starting surface of silicon, by using the Deal-Ground model – Senez then replaces the silicon to that depth at each of the points (see figures 4a and 4b) – the Examiner notes that figure 4 is merely a “1-D example” (Senez, section B on pages 724-725), also for more clarification on this being orthogonal – “the oxide volume expansion is assumed normal to the interface” and “Indeed, during oxidation, the conversion of silicon into oxide can be achieved isotropically or anisotropically (e.g., in the direction normal to the interface).” (section C on page 721), i.e. both the conversion and the expansion are orthogonal/”normal” to the silicon interface
in regards to the set of oxidation conditions – see section IV ¶ 1 which teaches “The numerical model of silicon oxidation depends on the stress level in oxide and the stress distribution is itself function of the temperature, pressure and oxidizing ambient of the process”, these are examples of “oxidation conditions” – the system of Senez performs a “calibration of the stress dependent parameters” to account for the oxidation conditions, e.g. see table 2- this includes using the oxidation conditions for the Deal-Grove model that “defines” the depth for the oxidation, e.g. such as used in equations 1-2 of Senez which is then used in equation 4 such as the “temperature” and the “corresponding activation volume”  and the “activation volume of the phenomenon” – as per table II these are some of the “best values” that are “results of the parameter extraction” (page 726, col. 1, ¶ 2), also see page 726, col. 1, ¶ 4 which teaches “The oxidation is performed at 950°C to grow 0.7 pm of final field oxide” for an example application
in regards to the 3D model prior to the oxidation process – see figure 4 – this shows in figure 4(a) that Senez starts with the structure prior to the oxidation process [i.e., the “new oxide” is due to the oxidation process], and then see page 720, col. 2, ¶ 2 teaches that the “The algorithms are included in the 2-D process simulator IMPACT-4; meanwhile due to its comprehensive and easy implementation, the proposed approach is a realistic basis for the development of 3D codes” and page 720, col. 1, ¶ 1 teaches that there are “several 2-D/3-D process simulators”, in other words it would have been obvious from Senez to apply the technique of Senez to “3D codes” as stated in Senez, i.e. 3D codes with 3D models, wherein the model is prior to the oxidation process and the technique of Senez is used to simulate the oxidation process;
replacing the starting surface material at each of the plurality of surface points in a three-dimensional model with the oxide material to the first depths estimated in the estimating step (Senez, as cited above, teaches that the silicon is replaced/consumed by “new oxide” in the model at each of the points to the depth defined by the D.G. model - see figures 1-2 and 4 which provide a visualization of the technique used for the oxidation simulation – this includes determining a first depth in which a “new oxide” is placed wherein the “new oxide” is replacing “silicon” to this first depth at a plurality of surface points – specifically see figure 4 and see page 725 col. 1, ¶ 1 which teaches that the “D.G. [Deal-Grove] model defines [estimates] the quantity of consumed silicon. Consequently, a new material is inserted in the structure, corresponding to this consumed silicon, and defined as the new oxide material (Fig. 4(b)).”, i.e. Senez estimates a first depth for the oxidation process, which is visually shown as being orthogonal to the starting surface of silicon, by using the Deal-Ground model – Senez then replaces the silicon to that depth at each of the points (see figures 4a and 4b) – the Examiner notes that figure 4 is merely a “1-D example” (Senez, section B on pages 724-725)) ;
determining an initial mechanical stress and strain field in the three-dimensional model in dependence upon the first depths and an expansion ratio by which a given depth of surface material expands orthogonally to the starting surfaces upon application of the oxidation process (Senez, section A on page 721 teaches that “At the beginning of the time step, stress effects are calculated according to the stress distribution in the structure” – i.e. the stress-strain field is initially determined  – the see figure 2- Senez is determining the “compressive initial strain condition” for the “new oxide” as it starts compressed “after silicon consumption”, for more clarification see section C on page 721, ¶ 2 – the system determines an “initial enforced oxide expansion” and “relaxes toward mechanical equilibrium” – also see section D on page 722 which teaches using “Hook’s Law” to model the “stress/strain relation” [stress and strain fields – these include the use of a “first tensor” and “second tensor”] with a “dilatational component of the stress, which involves a volumetric expansion or compression and the deviatoric part, which only accounts for the shape modification”, in other words Senez teaches modeling the “deformation of the structure” wherein an “compressive initial strain condition” [including stress] is initially determined for the compressed initial oxide to the first depths – the “compressive” stress is determined as part of an “initial enforced oxide expansion”, i.e. the system determines the initial compressive stress/strain field based upon the “volume expansion of the oxidation process”  which includes the depth that the “new oxide” has been “inserted” into and this “new oxide” then expands due to the initial stress-strain condition [the “initial enforced oxide expansion”]– as per figure 4 (c) this “compressive initial strain for the expansion ratio see page 721 section B which teaches the system includes a “volume expansion factor [ratio] of silicon to oxide conversion” of “0.44”)  ;
calculating in the three-dimensional model including the oxide material deposited to the first depths at each of the plurality of surface points, an equilibrium mechanical stress and strain field in dependence upon the initial mechanical stress and strain field, the equilibrium mechanical strain field including deformations of the structures as compared to a state of the structures prior to the oxidation process  (Senez, as cited above, teaches determining the initial stress-strain “condition” for the “volume expansion” of the oxide layer, e.g. see figure 1-2 and 4 – this is the initial stress-strain condition – Senez starts from this “initial” stress-strain “condition” and forces an “expansion” of the oxide and models the stress-strain during this, i.e. as per page 725, col. 1, ¶ 1 “When the global convergence on the mechanical problem is reached, the two oxide layers (new and old) are merged and the new coordinates of all nodes re-computed (Fig. 4(c)):” – the system converges to an equilibrium stress-strain field for the “mechanical problem” which is the “deformation of the structure” [deformation compared to a state of the structure prior to the oxidation process –see figure 4] for clarification see section II, ¶ 1 which teaches “The oxidation model presented in this paper is based on the 2-D extension of the Deal and Grove (D.G.) model [10]. It decomposes an oxidation step as a succession of basic processes which consist in: 1) the diffusion of the oxidant species through the silicon dioxide, 2) the reaction at the interface which consumes deformation of the entire structure according to the rheological behavior of each materials [the equilibrium stress-strain fields including the oxide deposited to the first depths, in dependence of the initial stress-strain condition, and including the “deformation of the entire structure”] – to further clarify this includes deformation of the silicon see section VI which teaches “The deformation of the silicon/polysilicon material is taken into account” and see the abstract, to further clarify that the final equilibrium stress-strain field is determined see page 722 col. 2, ¶ 3-4 – once the “convergence criterion is checked” [converges to equilibrium] a “new stress distribution” [stress-stain] is then “calculated” including the “deformation”, also see section C on page 721 “From this initial enforced oxide expansion, the structure relaxes toward mechanical equilibrium” [i.e. the simulation converges to “equilibrium” for the stress-strain fields]);
reporting the deformations to a user; and (Senez, as cited above ,teaches determining “deformations of the entire structure” as the final step – see figure 3 which provides a display of the “Mesh obtained at the end of the simulation in the oxide material.” [example of a report of the deformation to the user] – the Examiner also notes that as per page 720 the “algorithms” of Senez are explicitly combined with “IMPACT-4” and rendered obvious to be combined with “3-D” process simulators – it would have been obvious to use systems such as readily available process simulators to display a report on the deformations)
repeating the estimating, replacing, determining and calculating steps (Senez, page 728, col. 2, ¶ 1-2 teaches using the system for “optimization of the oxidation stack” [repeating the above steps to optimize the structure design])

Senez does not explicitly teach:
using a revised set of oxidizing conditions to identify a preferred set of oxidizing conditions 

Senez 2 teaches:
using a revised set of oxidizing conditions to identify a preferred set of oxidizing conditions (Senez 2, abstract teaches a system using an “upgraded and optimized” version of “IMPACT” [the simulator already modified by Senez above], then see page 5575, col. 1, ¶ 3 teaches using “TCAD” for “the development of” ICs to simulate “many modifications of the process flow both in terms of process conditions and/or device geometries to define the state-of-the-art technology with respect to stress”, also see page 5575, section II.A which teaches that the “process conditions of this oxidation step…can be optimized [this includes repeating the oxidation simulation using revised sets of oxidation conditions to determine an optimal/preferred set of oxidizing conditions], wherein the step is thermal oxidation on trench walls for STI, and wherein “several process parameters related to this module can be strictly correlated with defect [stress-related] generation and therefore, with active device electrical in summary Senez, as cited, teaches using a mechanical stress model for oxidation to determine the effect of process parameters on an electrical circuit from the stresses from the oxidation, wherein the model is then used to optimize the process parameters ) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez on a system for modeling oxidation such as for optimization of the “stack” with the teachings from Senez 2 on using a process simulator which includes oxidation simulation for optimizing the process conditions for optimization. The motivation to combine would have been that “Indeed, with technology computer aided design (TCAD), one can test, at low development time and cost, many modifications of the process flow both in terms of process conditions and/or device geometries to define the state-of-the-art technology with respect to stress.” (Senez, page 5575, col. 1, ¶ 3). 
In addition, both of the Senez references are by at least one same author, and for the same process simulator “IMPACT”, i.e. these are already combined. 

Claim 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003 and in further view of Quirk et al., “Semiconductor Manufacturing Technology”, Chapter 10, “Oxidation”, 2001, PowerPoint. 

Regarding Claim 6
Senez, as modified above, does not explicitly teach:
	The method of claim 1, wherein the set of oxidation conditions includes a plurality of subsets of oxidation conditions applicable at different times in the oxidation process.

Quirk teaches:
	The method of claim 1, wherein the set of oxidation conditions includes a plurality of subsets of oxidation conditions applicable at different times in the oxidation process (Quirk, slide 39, table 10.6, reproduced below, provides a “process recipe for Dry [thermal] oxidation” which teaches that thermal oxidation is a series of steps [subsets] with each step having oxidation conditions for each time period) 

    PNG
    media_image9.png
    695
    1014
    media_image9.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez, as modified above, on system for optimizing the process flow for oxidation based on stress modelling with the teachings from Quirk on process flows for oxidation. The motivation to combine would have been that a “recipe” for thermal oxidation is typically performed with multiple steps with varying conditions, as evidenced by Quirk, and as such it would have been obvious that a system to optimize the oxidation process flow would optimize each step in the flow as part of the optimization, i.e. applying the system for optimizing process flow during oxidation to a multi-

Regarding Claim 19.
Senez, as modified above, does not explicitly teach:
	The system of claim 14, wherein the set of oxidation conditions includes a plurality of subsets of oxidation conditions applicable at different times in the oxidation process.

Quirk teaches: 
wherein the set of oxidation conditions includes a plurality of subsets of oxidation conditions applicable at different times in the oxidation process (Quirk, slide 39, table 10.6, reproduced below, provides a “process recipe for Dry [thermal] oxidation” which teaches that thermal oxidation is a series of steps [subsets] with each step having oxidation conditions for each time period) 

    PNG
    media_image9.png
    695
    1014
    media_image9.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez, as modified above, on system for optimizing the process flow for oxidation based on stress modelling with the teachings from Quirk on process flows for oxidation. The motivation to combine would have been that a “recipe” for thermal oxidation is typically performed with multiple steps with varying conditions, as evidenced by Quirk, and as such it would have been obvious that a system to optimize the oxidation process flow would optimize each step in the flow as part of the optimization, i.e. applying the system for optimizing process flow during oxidation to a multi-. 

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003 and in further view of Poncet, “Finite-Element Simulation of Local Oxidation of Silicon”, 1985. 

Regarding Claim 7.
Senez, as modified above, does not explicitly teach:
	wherein estimating a first depth by which the oxidation process converts the starting surface material to the oxide material orthogonally to the starting surface at each respective one of a plurality of surface points on the starting surfaces, comprises:
estimating the first depth at a particular point on a particular starting surface, by simulation and in dependence upon the set of oxidizing conditions; and
estimating the first depth at a plurality of additional points on the particular starting surface in dependence upon the estimated first depth at the particular point.


estimating the first depth at a particular point on a particular starting surface, by simulation and in dependence upon the set of oxidizing conditions; and (Poncet, section 2.2 on page 43, teaches that in some cases the “simple generalization of the Deal and Grove model…proves inadequate” such as the case in figure 2, points A and B, wherein the “interface contains ‘singular’ points”, and for these cases the method described in section 2.2 is applied in which the boundary is turned into “segments” wherein each segments is calculated independently, specifically that “when the silicon dioxide layer is quite uniform and planar [smooth], the curvilinear abscissa….can be replaced by the ordinary abscissa” in which the velocity of the interface is given as “one-dimension”, in summary Poncet teaches that for planar and uniform [smooth] surfaces the “curvilinear” function of the boundary is replaced by a “one-dimensional” boundary, i.e. the change in depth during oxidation is determined at any point along the boundary to determine the depth for the entre boundary,  for more details refer to page 45-46, section 3.2, which details on the algorithm, specifically that a “mesh-point” on the boundary is used to approximate the “neighbors” along the boundary [other points along the boundary], also see page 46 section 3.4 ¶ 3 which teaches that the “mesh front” during the “mesh generation” is created with “the goal at this stage is then to build as many triangles as possible having neighboring points on the mesh-front through, at most, a single new common point”)
estimating the first depth at a plurality of additional points on the particular starting surface in dependence upon the estimated first depth at the particular point. (Poncet, as cited above – 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez, as modified above, on simulating the oxidation of silicon based on the Deal-Grove model with the teachings from Poncet on “natural extensions of the classical Deal and Grove model” (Poncet, page 41, column 2, ¶ 2). The motivation to combine would have been that the “extensions” from Poncet would have provided an improvement to simulation speed for “uniform and planar” silicon dioxide layer growth while still accurately handling cases of “nonplanar dioxide layer” such as shown in figure 2. 

Regarding Claim 20
Senez, as modified above, does not explicitly teach:
	wherein estimating a first depth by which the oxidation process converts the starting surface material to the oxide material orthogonally to the starting surface at each respective one of a plurality of surface points on the starting surfaces, comprises:
estimates the first depth at a particular point on a particular starting surface, by simulation and in dependence upon the set of oxidizing conditions; and
estimates the first depth at a plurality of additional points on the particular starting surface in dependence upon the estimated first depth at the particular point.

Poncet teaches:
estimates the first depth at a particular point on a particular starting surface, by simulation and in dependence upon the set of oxidizing conditions; and (Poncet, section 2.2 on page 43, teaches that in some cases the “simple generalization of the Deal and Grove model…proves inadequate” such as the case in figure 2, points A and B, wherein the “interface contains ‘singular’ points”, and for these cases the method described in section 2.2 is applied in which the boundary is turned into “segments” wherein each segments is calculated independently, specifically that “when the silicon dioxide layer is quite uniform and planar [smooth], the curvilinear abscissa….can be replaced by the ordinary abscissa” in which the velocity of the interface is given as “one-dimension”, in summary Poncet teaches that for planar and uniform [smooth] surfaces the “curvilinear” function of the boundary is replaced by a “one-dimensional” boundary, i.e. the change in depth during oxidation is determined at any point along the boundary to determine the depth for the entre boundary,  for more details refer to page 45-46, section 3.2, which details on the algorithm, specifically that a “mesh-point” on the boundary is used to approximate the “neighbors” along the boundary [other points along the boundary], also see page 46 section 3.4 ¶ 3 which teaches that the “mesh front” during the “mesh generation” is created with “the goal at this stage is then to 
estimates the first depth at a plurality of additional points on the particular starting surface in dependence upon the estimated first depth at the particular point. (Poncet, as cited above – Poncet uses a “singular” point to estimate the depth/growth of the oxide for an entire boundary)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez, as modified above, on simulating the oxidation of silicon based on the Deal-Grove model with the teachings from Poncet on “natural extensions of the classical Deal and Grove model” (Poncet, page 41, column 2, ¶ 2). The motivation to combine would have been that the “extensions” from Poncet would have provided an improvement to simulation speed for “uniform and planar” silicon dioxide layer growth while still accurately handling cases of “nonplanar dioxide layer” such as shown in figure 2. 

Claim 8-9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003 in view of Hoffman et al., “On 2D/3D Numerical Oxidation Modeling: Calibration and Investigation of Silicon Crystal Orientation Effect on Stresses in Shallow Trench Isolations”, 2000 and in further view of Simonka et al., “Three-Dimensional Growth Rate Modeling and Simulation of Silicon Carbide Thermal Oxidation”, Oct. 2016

Regarding Claim 8.
Senez, as modified above by Senez 2 does not explicitly teach:
	wherein estimating a first depth by which the oxidation process converts the starting surface material to the oxide material orthogonally to the starting surface at each respective one of a plurality of surface points on the starting surfaces, comprises:
estimating the first depth at first and second points on respectively first and second different ones of the starting surfaces, the first and second starting surfaces having first and second different surface orientation, by simulation and in dependence upon the set of oxidizing conditions; and 
estimating the first depth at a third point on a third starting surface having a third surface orientation, in dependence upon the first depths estimated for the first and second points.

Hoffman teaches:
wherein estimating a first depth by which the oxidation process converts the starting surface material to the oxide material orthogonally to the starting surface at each respective one of a plurality of surface points on the starting surfaces, comprises:
estimating the first depth at first and second points on respectively first and second different ones of the starting surfaces, the first and second starting surfaces having first and second different surface orientation, by simulation and in dependence upon the set of oxidizing conditions; and (Hoffman, abstract, teaches a “3D...oxidation model” such as for “STI” with a “three-dimensional structure” wherein section II of Hoffman, ¶ 2 explicitly cites the Senez reference – this is reference # 5, i.e. Hoffman is a 3D extension of the 2D oxidation model in Senez, also see page 2, col. 2, ¶ 1 which teaches that the “algorithm” is “extended just as it is in 3D” – then see section 5 which accounts for “the effect of crystal orientations” during oxidation including the “anisotropy of the silicon elastic tensor and the orientation-dependent oxidation rates”, e.g. see figure 8, there is a first and second starting surface of the 100 and 011 orientation)
estimating the first depth at a third point on a third starting surface having a third surface orientation,...(Hoffman, as cited above, teaches accounting for starting surfaces – this also includes “the diagonal” at corners which is the “111”, i.e. this includes simulating 3 different surface orientations for each of 3 different surfaces)


Also, Hoffman is explicitly a modification of Senez, and Senez is a co-author of Hoffman, i.e. these are already combined. 

Senez, as modified above, does not explicitly teach:
estimating the first depth at a third point on a third starting surface having a third surface orientation, in dependence upon the first depths estimated for the first and second points.

Simonka teaches: 
estimating the first depth at a third point on a third starting surface having a third surface orientation, in dependence upon the first depths estimated for the first and second points.(Simonka, abstract, teaches “we propose a direction dependent interpolation method  computing oxidation growth rates for three-dimensional problems. We use our method together with available one-dimensional oxidation models to simulate three-dimensional crystal orientation dependent 4H- and 6H-SiC oxidation processes.” and then see section II for details on the “interpolation” function – “we propose an interpolation method to obtain oxidation rates for arbitrary crystal directions according to four known growth rate values.”, i.e. Simonka teaches an “interpolation” method to determine the “oxidation growth rates” [example of depth] based on the crystal orientations – see figures 1 and 2 – this is interpolating from known surfaces/faces to “arbitrary” surfaces [including a third starting surface], “e.g., the trench design of a U-groove MOSFET, where the oxide is located on all crystallographic planes” , e.g. see section 3 wherein the “growth rate for the ... m-face [third surface] was approximated [by “interpolation”] according to the ratio between the final oxide thicknesses on different crystallographic faces”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez, as modified above on a system for optimizing the process flow for oxidation using simulation including the effect of “crystal orientation” with the teachings from Simonka on interpolating an oxidation growth rate for surfaces with an “arbitrary” orientation. The motivation to combine would have been that using “Our approach enables accurate 3D modeling by incorporating the crystal direction 

Regarding Claim 9.
Simonka teaches: 
wherein estimating the first depth at the third point comprises performing an interpolation function in dependence upon the third surface orientation relative to at least the first and second surface orientations. (Simonka, abstract, teaches “we propose a direction dependent interpolation method for computing oxidation growth rates for three-dimensional problems. We use our method together with available one-dimensional oxidation models to simulate three-dimensional crystal orientation dependent 4H- and 6H-SiC oxidation processes.” and then see section II for details on the “interpolation” function – “we propose an interpolation method to obtain oxidation rates for arbitrary crystal directions according to four known growth rate values.”, i.e. Simonka teaches an “interpolation” method to determine the “oxidation growth rates” [example of depth] based on the crystal orientations – see figures 1 and 2 – this is interpolating from known surfaces/faces to “arbitrary” surfaces [including a third starting surface], “e.g., the trench design of a U-groove MOSFET, where the oxide is located on all crystallographic planes” , e.g. see section 3 wherein the “growth rate for the ... m-face [third surface] was approximated [by “interpolation”] according to the ratio between the final oxide thicknesses on different crystallographic faces” – the technique is interpolating in dependence )

Regarding Claim 21.
Senez, as modified above by Senez 2 does not explicitly teach:
	wherein estimating a first depth by which the oxidation process converts the starting surface material to the oxide material orthogonally to the starting surface at each respective one of a plurality of surface points on the starting surfaces, comprises:
estimating the first depth at first and second points on respectively first and second different ones of the starting surfaces, the first and second starting surfaces having first and second different surface orientation, by simulation and in dependence upon the set of oxidizing conditions; and 
estimating the first depth at a third point on a third starting surface having a third surface orientation, in dependence upon the first depths estimated for the first and second points.

Hoffman teaches:
wherein estimating a first depth by which the oxidation process converts the starting surface material to the oxide material orthogonally to the starting surface at each respective one of a plurality of surface points on the starting surfaces, comprises:
estimating the first depth at first and second points on respectively first and second different ones of the starting surfaces, the first and second starting surfaces having first and second different surface orientation, by simulation and in dependence upon the set of oxidizing conditions; and (Hoffman, abstract, teaches a “3D...oxidation model” such as for “STI” with a “three-dimensional structure” wherein section II of Hoffman, ¶ 2 explicitly cites the Senez reference – this is reference # 5, i.e. Hoffman is a 3D extension of the 2D oxidation model in Senez, also see page 2, col. 2, ¶ 1 which teaches that the “algorithm” is “extended just as it is in 3D” – then see section 5 which accounts for “the effect of crystal orientations” during oxidation including the “anisotropy of the silicon elastic tensor and the orientation-dependent oxidation rates”, e.g. see figure 8, there is a first and second starting surface of the 100 and 011 orientation)
estimating the first depth at a third point on a third starting surface having a third surface orientation,...(Hoffman, as cited above, teaches accounting for starting surfaces – this also includes “the diagonal” at corners which is the “111”, i.e. this includes simulating 3 different surface orientations for each of 3 different surfaces)


Also, Hoffman is explicitly a modification of Senez, and Senez is a co-author of Hoffman, i.e. these are already combined. 

Senez, as modified above, does not explicitly teach:
estimating the first depth at a third point on a third starting surface having a third surface orientation, in dependence upon the first depths estimated for the first and second points.

Simonka teaches: 
estimating the first depth at a third point on a third starting surface having a third surface orientation, in dependence upon the first depths estimated for the first and second points.(Simonka, abstract, teaches “we propose a direction dependent interpolation method  computing oxidation growth rates for three-dimensional problems. We use our method together with available one-dimensional oxidation models to simulate three-dimensional crystal orientation dependent 4H- and 6H-SiC oxidation processes.” and then see section II for details on the “interpolation” function – “we propose an interpolation method to obtain oxidation rates for arbitrary crystal directions according to four known growth rate values.”, i.e. Simonka teaches an “interpolation” method to determine the “oxidation growth rates” [example of depth] based on the crystal orientations – see figures 1 and 2 – this is interpolating from known surfaces/faces to “arbitrary” surfaces [including a third starting surface], “e.g., the trench design of a U-groove MOSFET, where the oxide is located on all crystallographic planes” , e.g. see section 3 wherein the “growth rate for the ... m-face [third surface] was approximated [by “interpolation”] according to the ratio between the final oxide thicknesses on different crystallographic faces”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez, as modified above on a system for optimizing the process flow for oxidation using simulation including the effect of “crystal orientation” with the teachings from Simonka on interpolating an oxidation growth rate for surfaces with an “arbitrary” orientation. The motivation to combine would have been that using “Our approach enables accurate 3D modeling by incorporating the crystal direction 

Regarding Claim 22.
Simonka teaches: 
wherein estimating the first depth at the third point comprises performing an interpolation function in dependence upon the third surface orientation relative to at least the first and second surface orientations. (Simonka, abstract, teaches “we propose a direction dependent interpolation method for computing oxidation growth rates for three-dimensional problems. We use our method together with available one-dimensional oxidation models to simulate three-dimensional crystal orientation dependent 4H- and 6H-SiC oxidation processes.” and then see section II for details on the “interpolation” function – “we propose an interpolation method to obtain oxidation rates for arbitrary crystal directions according to four known growth rate values.”, i.e. Simonka teaches an “interpolation” method to determine the “oxidation growth rates” [example of depth] based on the crystal orientations – see figures 1 and 2 – this is interpolating from known surfaces/faces to “arbitrary” surfaces [including a third starting surface], “e.g., the trench design of a U-groove MOSFET, where the oxide is located on all crystallographic planes” , e.g. see section 3 wherein the “growth rate for the ... m-face [third surface] was approximated [by “interpolation”] according to the ratio between the final oxide thicknesses on different crystallographic faces” – the technique is interpolating in dependence )

Claim 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003 and in further view of Rueda et al., “MODELING OF MECHANICAL STRESS IN SILICON ISOLATION TECHNOLOGY AND ITS INFLUENCE ON DEVICE CHARACTERISTICS”, 1999, PhD dissertation at the University of Florida 

Regarding Claim 11.
Senez teaches:
	wherein calculating in the three-dimensional model an equilibrium mechanical stress and strain field based on the initial mechanical stress and strain field comprises solving a set of [2D] partial differential equations (Senez, section D on page 722 teaches that the “stress/strain relation is modeled by Hook’s law” and provides an example in the “(,) plane”, e.g. equations 5-7 are 2D partial differential equations solved for stress modelling)

Senez, as modified by Senez 2, does not explicitly teach
3D partial differential equations
Rueda teaches: 
3D partial differential equations (Rueda, section 2.1.1 to 2.2 on pages 17-30 provide the 3D form of the stress-strain relationship to determine the “deformation due to an externally applied force”, e.g. see equations 2-9, and provides adaptations such as for “silicon” on page 24, also see equation 2-45, in other words Rueda provides the generalized 3D form of the stress-strain tensors such as used for 3D modeling of oxidation – section 2.3.1 on pages 45-47 provides an example application to oxidation, also see pages 40-45 section 2.3 for “strain computation methods” specifically see page 44 – this provides an example application of the general 3D forms to 2D based on an assumption that the strain component is “zero or negligible” – see page 41 this is for a “Hookean elastic element”)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez on using a 2D stress-strain relation based on Hook’s law with the teachings from Rueda on the 3D form of Hook’s law such as for silicon oxidation stress. The motivation to combine would have been that for Senez’s rendered obvious application of the oxidation model to “3-D”, one of ordinary skill would have been 

Regarding Claim 24
Senez teaches:
	wherein calculating in the three-dimensional model an equilibrium mechanical stress and strain field based on the initial mechanical stress and strain field comprises solving a set of [2D] partial differential equations (Senez, section D on page 722 teaches that the “stress/strain relation is modeled by Hook’s law” and provides an example in the “(,) plane”, e.g. equations 5-7 are 2D partial differential equations solved for stress modelling)

Senez, as modified by Senez 2, does not explicitly teach
3D partial differential equations

Rueda teaches: 
3D partial differential equations (Rueda, section 2.1.1 to 2.2 on pages 17-30 provide the 3D form of the stress-strain relationship to determine the “deformation due to an externally in other words Rueda provides the generalized 3D form of the stress-strain tensors such as used for 3D modeling of oxidation – section 2.3.1 on pages 45-47 provides an example application to oxidation, also see pages 40-45 section 2.3 for “strain computation methods” specifically see page 44 – this provides an example application of the general 3D forms to 2D based on an assumption that the strain component is “zero or negligible” – see page 41 this is for a “Hookean elastic element”)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez on using a 2D stress-strain relation based on Hook’s law with the teachings from Rueda on the 3D form of Hook’s law such as for silicon oxidation stress. The motivation to combine would have been that for Senez’s rendered obvious application of the oxidation model to “3-D”, one of ordinary skill would have been motivated to use a 3D stress model instead of 2D as this would have more accurately modelled the 3D stress fields. 

Claim 12, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003 and in further view of Hoffman et al., “On 2D/3D Numerical Oxidation Modeling: Calibration and Investigation of Silicon Crystal Orientation Effect on Stresses in Shallow Trench Isolations”, 2000.

Regarding Claim 12.
Senez, as modified by Senez 2, does not explicitly teach:
	wherein at least one of the structures has a vertical dimension that is larger than at least one lateral dimension of the structure

Hoffman teaches: 
	wherein at least one of the structures has a vertical dimension that is larger than at least one lateral dimension of the structure (Hoffman, see abstract and section 2, ¶ 1-2 – this is the 3D extension of the oxidation model of Senez and Senez is a co-author, i.e. this is an explicit modification of the method in Senez relied upon above – then see figure 6 which shows the 3D structure being modelled – the structure has a 0.2 micron width [lateral dimension] and a 0.25 micro depth [vertical dimension])


Also, Hoffman is explicitly a modification of Senez, and Senez is a co-author of Hoffman, i.e. these are already combined. 

Regarding Claim 25.
Senez, as modified by Senez 2, does not explicitly teach:
	wherein at least one of the structures has a vertical dimension that is larger than at least one lateral dimension of the structure

Hoffman teaches: 
	wherein at least one of the structures has a vertical dimension that is larger than at least one lateral dimension of the structure (Hoffman, see abstract and section 2, ¶ 1-2 – this is the 3D extension of the oxidation model of Senez and Senez is a co-author, i.e. this is an explicit modification of the method in Senez relied upon above – then see figure 6 which shows the 3D structure being modelled – the structure has a 0.2 micron width [lateral dimension] and a 0.25 micro depth [vertical dimension])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez, as modified above, on system for oxidation modeling with the teachings from Hoffman on extending the oxidation model of Senez to 3D including accounting for orientation effects. The motivation to combine would have been that “The benefit of the extension to three dimensions, to account for effects such as those at corners in shallow trench isolation structures, has been demonstrated. Finally, by considering the anisotropy of silicon, it has been shown that the stresses can be reduced by simply changing the alignment of the pattern edges.” (Hoffman, section 6). In addition, one of ordinary skill would have been motivated to combine these references as Senez anticipates/renders obvious explicitly application of the oxidation model to 3D, and Hoffman is that extension to 3D, wherein Hoffman provides “an accurate calibration of a viscoelastic 
Also, Hoffman is explicitly a modification of Senez, and Senez is a co-author of Hoffman, i.e. these are already combined. 

Regarding Claim 27.
Senez teaches: 
	A computer system for aiding in the development of an integrated circuit fabrication process, in which an integrated circuit design is fabricated by simulation using a set of process conditions under test, wherein the integrated circuit undergoes an oxidation process during fabrication, the computer system used to implement: (Senez, abstract, teaches a system/method for 2-D modeling of “oxidation of silicon” such as for “integrated circuits” [simulating/modeling oxidation for IC process development] wherein page 720, col. 2, ¶ 2 teaches that the “The algorithms are included in the 2-D process simulator IMPACT-4; meanwhile due to its comprehensive and easy implementation, the proposed approach is a realistic basis for the development of 3D codes” and page 720, col. 1, ¶ 1 teaches that there are “several 2-D/3-D process simulators”, in other words Senez teaches a system/technique for 2D modeling of oxidation wherein it Senez renders obvious  to apply this technique to a “3-D” simulator” [i.e., it would have been obvious to apply the method of Senez to 3D structures/models] – see below such as figure 4, the stresses induced by oxidation in the simulation cause “deformation” of the structures in the device )
a three-dimensional model for an integrated circuit prior to the oxidation process, wherein the integrated circuit includes one or more three-dimensional structures each having starting surfaces and a starting surface material (Senez, section 5 starting on page 726 teaches examples of the “application” of the system to “structures” using a process simulator, e.g. see page 728 ¶ 1-¶ 2 and figure 10 which provides an example “structure” to which the system is applied to wherein the system “allows for its use for the optimization of the oxidation stack”, i.e. as Senez is applying this system to a “structure” the computer system is obviously using a model of the structure prior to the oxidation process, and as Senez, as cited above, teaches that it would have been obvious to use this technique in combination with a “3-D” process simulator – it would have been obvious to use data for a 3D model of the structure such as would be used in a 3D process simulator for an IC structure
in regards to the 3D model prior to the oxidation process – see figure 4 – this shows in figure 4(a) that Senez starts with the structure prior to the oxidation process [i.e., the “new oxide” is due to the oxidation process], and then see page 720, col. 2, ¶ 2 teaches that the “The algorithms are included in the 2-D process simulator IMPACT-4; meanwhile due to its comprehensive and easy implementation, the proposed approach is a realistic basis for the development of 3D codes” and page 720, col. 1, ¶ 1 teaches that there are “several 2-D/3-D process simulators”, in other words it would have been obvious from Senez to apply the technique of Senez to “3D codes” as stated in Senez, i.e. 3D codes with 3D models, wherein the model is prior to the oxidation process and the technique of Senez is used to simulate the oxidation process)
a set of oxidation conditions under test (Senez, see section IV ¶ 1 which teaches “The numerical model of silicon oxidation depends on the stress level in oxide and the stress distribution is itself function of the temperature, pressure and oxidizing ambient of the process”, these are examples of “oxidation conditions” – the system of Senez performs a “calibration of the stress dependent parameters” to account for the oxidation conditions, e.g. see table 2- this includes using the oxidation conditions for the Deal-Grove model that “defines” the depth for the oxidation, e.g. such as used in equations 1-2 of Senez which is then used in equation 4 such as the “temperature” and the “corresponding activation volume”  and the “activation volume of the phenomenon” – as per table II these are some of the “best values” that are “results of the parameter extraction” (page 726, col. 1, ¶ 2), also see page 726, col. 1, ¶ 4 which teaches “The oxidation is performed at 950°C to grow 0.7 pm of final field oxide” for an example application);
an oxidation simulator (Senez, as cited teaches simulating the oxidation of silicon);
a surface material etcher (Senez, as cited below teaches that a portion of the silicon is replaced by oxide – this includes etching – see figure 4 for an example);
an oxide material depositor (Senez, as cited, is simulating silicon oxidation);
a stress and strain profiler (Senez, as cited, is simulating silicon oxidation wherein page 722 teaches this includes determining “the stress-strain relation”);
an equilibrium stress and strain determiner (Senez, as cited, is simulating silicon oxidation wherein page 722 teaches this includes determining “the stress-strain relation”, also see ;
a deformation analyzer (Senez, section II, ¶1 , and other citations teaches this includes the “deformation of the entire structure”);
and a flow controller which is configured to (Senez, as cited, is simulating the oxidation flow):
operate the oxidation simulator, the oxidation simulator estimating by simulation and in dependence upon the set of oxidizing conditions, a first depth by which the oxidation process converts the starting surface material to the oxide material orthogonally to the starting surface at each respective one of a plurality of surface points on the starting surfaces in the three-dimensional model for the integrated circuit prior to the oxidation process (Senez, see figures 1-2 and 4 which provide a visualization of the technique used for the oxidation simulation – this includes determining a first depth in which a “new oxide” is placed wherein the “new oxide” is replacing “silicon” to this first depth at a plurality of surface points – specifically see figure 4 and see page 725 col. 1, ¶ 1 which teaches that the “D.G. [Deal-Grove] model defines [estimates] the quantity of consumed silicon. Consequently, a new material is inserted in the structure, corresponding to this consumed silicon, and defined as the new oxide material (Fig. 4(b)).”, i.e. Senez estimates a first depth for the oxidation process, which is visually shown as being orthogonal to the starting surface of silicon, by using the Deal-Ground model – Senez then replaces the silicon to that depth at each of the points (see figures 4a and 4b) – the Examiner notes that figure 4 is merely a “1-D example” (Senez, section B on pages 724-725), also for more clarification on this being orthogonal – “the oxide volume expansion is assumed normal to the interface” and “Indeed, during oxidation, the conversion of silicon into oxide can be achieved isotropically or anisotropically (e.g., in the direction normal to the interface).” (section C on page 721), i.e. both the conversion and the expansion are orthogonal/”normal” to the silicon interface
in regards to the set of oxidation conditions – see section IV ¶ 1 which teaches “The numerical model of silicon oxidation depends on the stress level in oxide and the stress distribution is itself function of the temperature, pressure and oxidizing ambient of the process”, these are examples of “oxidation conditions” – the system of Senez performs a “calibration of the stress dependent parameters” to account for the oxidation conditions, e.g. see table 2- this includes using the oxidation conditions for the Deal-Grove model that “defines” the depth for the oxidation, e.g. such as used in equations 1-2 of Senez which is then used in equation 4 such as the “temperature” and the “corresponding activation volume”  and the “activation volume of the phenomenon” – as per table II these are some of the “best values” that are “results of the parameter extraction” (page 726, col. 1, ¶ 2), also see page 726, col. 1, ¶ 4 which teaches “The oxidation is performed at 950°C to grow 0.7 pm of final field oxide” for an example application
in regards to the 3D model prior to the oxidation process – see figure 4 – this shows in figure 4(a) that Senez starts with the structure prior to the oxidation process [i.e., the “new oxide” is due to the oxidation process], and then see page 720, col. 2, ¶ 2 teaches that the “The algorithms are included in the 2-D process simulator IMPACT-4; meanwhile due to its comprehensive and easy implementation, the proposed approach is a realistic basis for the in other words it would have been obvious from Senez to apply the technique of Senez to “3D codes” as stated in Senez, i.e. 3D codes with 3D models, wherein the model is prior to the oxidation process and the technique of Senez is used to simulate the oxidation process;
operate the surface material etcher and the oxide material depositor, the surface material etcher and the oxide material depositor replacing the starting surface material at each of the plurality of surface points in the three-dimensional model with the oxide material to the first depths estimated in the estimating step  (Senez, as cited above, teaches that the silicon is replaced/consumed by “new oxide” in the model at each of the points to the depth defined by the D.G. model - see figures 1-2 and 4 which provide a visualization of the technique used for the oxidation simulation – this includes determining a first depth in which a “new oxide” is placed wherein the “new oxide” is replacing “silicon” to this first depth at a plurality of surface points – specifically see figure 4 and see page 725 col. 1, ¶ 1 which teaches that the “D.G. [Deal-Grove] model defines [estimates] the quantity of consumed silicon. Consequently, a new material is inserted in the structure, corresponding to this consumed silicon, and defined as the new oxide material (Fig. 4(b)).”, i.e. Senez estimates a first depth for the oxidation process, which is visually shown as being orthogonal to the starting surface of silicon, by using the Deal-Ground model – Senez then replaces the silicon to that depth at each of the points (see figures 4a and 4b) – the Examiner notes that figure 4 is merely a “1-D example” (Senez, section B on pages 724-725));
operate the stress and strain profiler, the stress and strain profiler determining an initial mechanical stress and strain field in the three-dimensional model in dependence upon the first depths and an expansion ratio by which a given depth of surface material expands orthogonally to the starting surfaces upon application of the oxidation process (Senez, section A on page 721 teaches that “At the beginning of the time step, stress effects are calculated according to the stress distribution in the structure” – i.e. the stress-strain field is initially determined  – the see figure 2- Senez is determining the “compressive initial strain condition” for the “new oxide” as it starts compressed “after silicon consumption”, for more clarification see section C on page 721, ¶ 2 – the system determines an “initial enforced oxide expansion” and “relaxes toward mechanical equilibrium” – also see section D on page 722 which teaches using “Hook’s Law” to model the “stress/strain relation” [stress and strain fields – these include the use of a “first tensor” and “second tensor”] with a “dilatational component of the stress, which involves a volumetric expansion or compression and the deviatoric part, which only accounts for the shape modification”, in other words Senez teaches modeling the “deformation of the structure” wherein an “compressive initial strain condition” [including stress] is initially determined for the compressed initial oxide to the first depths – the “compressive” stress is determined as part of an “initial enforced oxide expansion”, i.e. the system determines the initial compressive stress/strain field based upon the “volume expansion of the oxidation process”  which includes the depth that the “new oxide” has been “inserted” into and this “new oxide” then expands due to the initial stress-strain condition [the “initial enforced oxide expansion”]– as per figure 4 (c) this “compressive initial strain condition” is used to model the “deformation of the structure” and the corresponding for the expansion ratio see page 721 section B which teaches the system includes a “volume expansion factor [ratio] of silicon to oxide conversion” of “0.44”);
operate the equilibrium stress and strain determiner and the deformation analyzer, the equilibrium stress and strain determiner calculating in the three-dimensional model including the oxide material deposited to the first depths at each of the plurality of surface points, an equilibrium mechanical stress and strain field in dependence upon the initial mechanical stress and strain field, the deformation analyzer including deformations of the structures as compared to a state of the structures prior to the oxidation process (Senez, as cited above, teaches determining the initial stress-strain “condition” for the “volume expansion” of the oxide layer, e.g. see figure 1-2 and 4 – this is the initial stress-strain condition – Senez starts from this “initial” stress-strain “condition” and forces an “expansion” of the oxide and models the stress-strain during this, i.e. as per page 725, col. 1, ¶ 1 “When the global convergence on the mechanical problem is reached, the two oxide layers (new and old) are merged and the new coordinates of all nodes re-computed (Fig. 4(c)):” – the system converges to an equilibrium stress-strain field for the “mechanical problem” which is the “deformation of the structure” [deformation compared to a state of the structure prior to the oxidation process –see figure 4] for clarification see section II, ¶ 1 which teaches “The oxidation model presented in this paper is based on the 2-D extension of the Deal and Grove (D.G.) model [10]. It decomposes an oxidation step as a succession of basic processes which consist in: 1) the diffusion of the oxidant species through the silicon dioxide, 2) the reaction at the interface deformation of the entire structure according to the rheological behavior of each materials [the equilibrium stress-strain fields including the oxide deposited to the first depths, in dependence of the initial stress-strain condition, and including the “deformation of the entire structure”] – to further clarify this includes deformation of the silicon see section VI which teaches “The deformation of the silicon/polysilicon material is taken into account” and see the abstract, to further clarify that the final equilibrium stress-strain field is determined see page 722 col. 2, ¶ 3-4 – once the “convergence criterion is checked” [converges to equilibrium] a “new stress distribution” [stress-stain] is then “calculated” including the “deformation”, also see section C on page 721 “From this initial enforced oxide expansion, the structure relaxes toward mechanical equilibrium” [i.e. the simulation converges to “equilibrium” for the stress-strain fields]);
report the deformations to a user (Senez, as cited above ,teaches determining “deformations of the entire structure” as the final step – see figure 3 which provides a display of the “Mesh obtained at the end of the simulation in the oxide material.” [example of a report of the deformation to the user] – the Examiner also notes that as per page 720 the “algorithms” of Senez are explicitly combined with “IMPACT-4” and rendered obvious to be combined with “3-D” process simulators – it would have been obvious to use systems such as readily available process simulators to display a report on the deformations); and
repeating the estimating, replacing, determining and calculating steps (Senez, page 728, col. 2, ¶ 1-2 teaches using the system for “optimization of the oxidation stack” [repeating the above steps to optimize the structure design])

Senez does not explicitly teach:
using a revised set of oxidizing conditions to identify a preferred set of oxidizing conditions 

Senez 2 teaches:
using a revised set of oxidizing conditions to identify a preferred set of oxidizing conditions (Senez 2, abstract teaches a system using an “upgraded and optimized” version of “IMPACT” [the simulator already modified by Senez above], then see page 5575, col. 1, ¶ 3 teaches using “TCAD” for “the development of” ICs to simulate “many modifications of the process flow both in terms of process conditions and/or device geometries to define the state-of-the-art technology with respect to stress”, also see page 5575, section II.A which teaches that the “process conditions of this oxidation step…can be optimized [this includes repeating the oxidation simulation using revised sets of oxidation conditions to determine an optimal/preferred set of oxidizing conditions], wherein the step is thermal oxidation on trench walls for STI, and wherein “several process parameters related to this module can be strictly correlated with defect [stress-related] generation and therefore, with active device electrical in summary Senez, as cited, teaches using a mechanical stress model for oxidation to determine the effect of process parameters on an electrical circuit from the stresses from the oxidation, wherein the model is then used to optimize the process parameters ) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez on a system for modeling oxidation such as for optimization of the “stack” with the teachings from Senez 2 on using a process simulator which includes oxidation simulation for optimizing the process conditions for optimization. The motivation to combine would have been that “Indeed, with technology computer aided design (TCAD), one can test, at low development time and cost, many 
In addition, both of the Senez references are by at least one same author, and for the same process simulator “IMPACT”, i.e. these are already combined. 

Senez, as modified above, does not explicitly teach:
 and having a vertical dimension that is larger than at least one lateral dimension of the structure;

Hoffman teaches: 
 and having a vertical dimension that is larger than at least one lateral dimension of the structure; (Hoffman, see abstract and section 2, ¶ 1-2 – this is the 3D extension of the oxidation model of Senez and Senez is a co-author, i.e. this is an explicit modification of the method in Senez relied upon above – then see figure 6 which shows the 3D structure being modelled – the structure has a 0.2 micron width [lateral dimension] and a 0.25 micro depth [vertical dimension])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez, as modified above, on system for oxidation modeling with the teachings from Hoffman on extending the oxidation model of Senez to 3D including accounting for orientation effects. The motivation to combine would 
Also, Hoffman is explicitly a modification of Senez, and Senez is a co-author of Hoffman, i.e. these are already combined. 


Claim 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Senez et al. “Two-Dimensional Simulation of Local Oxidation of Silicon: Calibrated Viscoelastic Flow Analysis”, 1996, and in view of Senez et al. (hereafter Senez 2), “Strain determination in silicon microstructures by combined convergent beam electron diffraction, process simulation, and micro-Raman spectroscopy”, 2003 and in further view of Gencer et al., “Fin Bending due to Stress and its Simulation”, 2013. 

Regarding Claim 13.

wherein at least one of the structures has an aspect ratio greater than 2:1

Gencer teaches:
	wherein at least one of the structures has an aspect ratio greater than 2:1. (Gencer, abstract, teaches simulating 3D structures such as “fins, which are high aspect ratio elements” wherein page 111, col. 1, last paragraph teaches that the “fin model” includes simulating an “oxide layer” and the “stress” due to the “oxide” which may cause the “fin” to bend, e.g. see figure 1, for which the aspect ratio is at least “0.3” to “0.05” [at least 6:1], also see section 2 on page 109 which describes the “stress of deposited layers”, for results see figures 4-5 which show the displacement [deformation] fields and meshing results, also see page 110 column 1, the last paragraph which teaches a “comparison with simulation results” wherein the fin has “oxide”, in other words Gencer teaches applying a simulation for stress such as stress due to an oxidation layer to a 3D structure with a “high aspect ratio” of at least 2:1, e.g. 6:1)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez, as modified above, on a system for simulating oxidation and determines the stress associated with oxidation with the teachings from Gencer on applying a simulation of stress associated with oxidation to 3D structures such 

Regarding Claim 26.
Senez, as modified above, does not explicitly teach:
wherein at least one of the structures has an aspect ratio greater than 2:1

Gencer teaches:
	wherein at least one of the structures has an aspect ratio greater than 2:1. (Gencer, abstract, teaches simulating 3D structures such as “fins, which are high aspect ratio elements” wherein page 111, col. 1, last paragraph teaches that the “fin model” includes simulating an “oxide layer” and the “stress” due to the “oxide” which may cause the “fin” to bend, e.g. see figure 1, for which the aspect ratio is at least “0.3” to “0.05” [at least 6:1], also see section 2 on page 109 which describes the “stress of deposited layers”, for results see figures 4-5 which show the displacement [deformation] fields and meshing results, also see page 110 column 1, the last paragraph which teaches a “comparison with simulation results” wherein the fin has in other words Gencer teaches applying a simulation for stress such as stress due to an oxidation layer to a 3D structure with a “high aspect ratio” of at least 2:1, e.g. 6:1)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Senez, as modified above, on a system for simulating oxidation and determines the stress associated with oxidation with the teachings from Gencer on applying a simulation of stress associated with oxidation to 3D structures such as fins.  The motivation to combine would have been that “FinFETs have become quite popular, [as they] offer significant electrical performance and smaller area advantages...[but they] are less robust than planar structure mechanically” and as such it would have been obvious to simulate the oxidation process for FinFETs as they would have been more likely to fail due to mechanical stresses .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ma et al., “Modeling of Stress-Retarded Thermal Oxidation of Nonplanar Silicon Structures for Realization of Nanoscale Devices”, July 2010 – see page 720 section B for the orientation dependence for oxidation thickness/growth rates for “FINs” and see table 1 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128